EXHIBIT 10.3

EXECUTION COPY


CREDIT AGREEMENT


DATED AS OF JUNE 7, 2005




AMONG




ENCORE CAPITAL GROUP, INC.




THE LENDERS FROM TIME TO TIME PARTIES HERETO




JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------


J.P. MORGAN SECURITIES INC.,
AS LEAD ARRANGER AND SOLE BOOK RUNNER

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I DEFINITIONS 1


       1.1. Plural Forms 1

       1.2. Certain Defined Terms 23


ARTICLE II THE CREDITS 23


       2.1. Revolving Loan Commitments 23

       2.2. Required Payments; Termination 24

       2.3. Ratable Loans; Types of Advances 25

       2.4. Swing Line Loans 25

       2.5. Commitment Fee; Aggregate Revolving Loan Commitment 27

       2.6. Minimum Amount of Each Advance 30

       2.7. Optional Principal Payments 30

       2.8. Method of Selecting Types and Interest Periods for New Advances 31

       2.9. Conversion and Continuation of Outstanding Advances; No Conversion
or Continuation of Eurodollar Advances After Default 31

       2.10. Changes in Interest Rate, etc 32

       2.11. Rates Applicable After Default 32

       2.12. Method of Payment 33

       2.13. Noteless Agreement; Evidence of Indebtedness 33

       2.14. Telephonic Notices 34

       2.15. Interest Payment Dates; Interest and Fee Basis 34

       2.16. Notification of Advances, Interest Rates, Prepayments and Revolving
Loan Commitment Reductions; Availability of Loans 35

       2.17. Lending Installations 35

       2.18. Non-Receipt of Funds by the Administrative Agent 35

       2.19. Replacement of Lender 36

       2.20. Facility LCs 36


ARTICLE III YIELD PROTECTION; TAXES 41


        3.1. Yield Protection 41

        3.2. Changes in Capital Adequacy Regulations 42

        3.3. Availability of Types of Advances 43

        3.4. Funding Indemnification 43

        3.5. Taxes 43

        3.6. Lender Statements; Survival of Indemnity 46

        3.7. Alternative Lending Installation 46


ARTICLE IV CONDITIONS PRECEDENT 46


        4.1. Initial Credit Extension 46

        4.2. Each Credit Extension 49

--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES 50


        5.1. Existence and Standing 50

        5.2. Authorization and Validity 50

        5.3. No Conflict; Government Consent 51

        5.4. Financial Statements 51

        5.5. Material Adverse Change 51

        5.6. Taxes 51

        5.7. Litigation and Contingent Obligations 51

        5.8. Subsidiaries 52

        5.9. ERISA 52

        5.10. Accuracy of Information 52

        5.11. Regulation U 53

        5.11. Regulation U 53

        5.12. Material Agreements 53

        5.13. Compliance With Laws 53

        5.14. Ownership of Properties 53

        5.15. Plan Assets; Prohibited Transactions 53

        5.16. Environmental Matters 53

        5.17. Investment Company Act 54

        5.18. Public Utility Holding Company Act 54

        5.19. Insurance 54

        5.20. No Default or Unmatured Default 54

        5.21. SDN List Designation 54


ARTICLE VI COVENANTS 54


        6.1. Financial Reporting 54

        6.2. Use of Proceeds 57

        6.3. Notice of Default 57

        6.4. Conduct of Business 57

        6.5. Taxes 57

        6.6. Insurance 57

        6.7. Compliance with Laws 58

        6.8. Maintenance of Properties 58

        6.9. Inspection; Keeping of Books and Records 58

        6.10. Restricted Payments 58

        6.11. Merger or Dissolution 58

        6.12. Sale of Assets 59

        6.13. Investments and Acquisitions 59

        6.14. Indebtedness 61

        6.15. Liens 63

        6.16. Affiliates 64

        6.17. Financial Contracts 64

        6.18. Subsidiary Covenants 65

        6.19. Contingent Obligations 65

        6.20. Subordinated Indebtedness, Indebtedness under Permitted
Receivables Transactions and Amendments to Subordinated Note Documents and
Permitted Receivables Transactions Documents 65

        6.21. Leverage Ratios 66

--------------------------------------------------------------------------------

        6.22. Interest Coverage Ratio 67

        6.23. Capital Expenditures 67

        6.24. Rentals 67

        6.25. Guarantors 67

        6.26. Collateral 68

        6.27. Sale and Leaseback Transactions 68

        6.28. Acquisitions of Receivables Portfolios 68

        6.29. Government Regulation 68

        6.30. Inactive Subsidiaries 68

        6.31. Liquidity 68

        6.32. Collection Accounts 68


ARTICLE VII DEFAULTS 69


ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 71


        8.1. Acceleration 71

        8.2. Amendments 72

        8.3. Preservation of Rights 73


ARTICLE IX GENERAL PROVISIONS 74


        9.1. Survival of Representations 74

        9.2. Governmental Regulation 74

        9.3. Headings 74

        9.4. Entire Agreement 74

        9.5. Several Obligations; Benefits of this Agreement 74

        9.6. Expenses; Indemnification 74

        9.7. Numbers of Documents 75

        9.8. Accounting 75

        9.9. Severability of Provisions 76

        9.10. Nonliability of Lenders 76

        9.11. Confidentiality 76

        9.12. Lenders Not Utilizing Plan Assets 77

        9.13. Nonreliance 78

        9.14. Disclosure 78

        9.15. Performance of Obligations 78

        9.16. USA Patriot Act Notification 78


ARTICLE X THE ADMINISTRATIVE AGENT 79


        10.1. Appointment; Nature of Relationship 79

        10.2. Powers 79

        10.3. General Immunity 80

        10.4. No Responsibility for Loans, Recitals, etc 80

        10.5. Action on Instructions of Lenders 80

        10.6. Employment of Agents and Counsel 80

        10.7. Reliance on Documents; Counsel 81

        10.8. Administrative Agent's Reimbursement and Indemnification 81

--------------------------------------------------------------------------------

        10.9. Notice of Default 81

        10.10. Rights as a Lender 81

        10.11. Lender Credit Decision 82

        10.12. Successor Administrative Agent 82

        10.13. Administrative Agent and Arranger Fees 83

        10.14. Delegation to Affiliates 83

        10.15. Co-Agents, Documentation Agent, Syndication Agent, etc 83

        10.16. Collateral Documents 83

        10.17. Co-Agents, Documentation Agent, Syndication Agent, etc 83


ARTICLE XI SETOFF; RATABLE PAYMENTS 84


        11.1. Setoff 84

        11.2. Ratable Payments 84


ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 85


       12.1. Successors and Assigns 85

       12.2. Participations 85

       12.3. Assignments 86

       12.4. Dissemination of Information 88

       12.5. Tax Treatment 88


ARTICLE XIII NOTICES 88


        13.1. Notices; Effectiveness; Electronic Communication 88

        13.2. Change of Address, Etc 88


ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION 90


        14.1. Counterparts; Effectiveness 90

        14.2. Electronic Execution of Assignments 90


ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 90


        15.1. CHOICE OF LAW 90

        15.2. CONSENT TO JURISDICTION 90

        15.3. WAIVER OF JURY TRIAL 91

--------------------------------------------------------------------------------

SCHEDULES

Commitment Schedule

Pricing Schedule

Schedule 5.6 - Taxes


Schedule 5.8 - Subsidiaries


Schedule 5.12 - Material Agreements


Schedule 6.13.1 - Permitted Investments


Schedule 6.13.2 - Existing Investments


Schedule 6.14 - Existing Indebtedness


Schedule 6.15 - Existing Liens


Schedule 6.32 - Initial and Intermediate Collection Accounts





EXHIBITS

Exhibit A - Form of Borrower’s Counsel’s Opinion


Exhibit B - Form of Compliance Certificate


Exhibit C - Form of Assignment and Assumption Agreement


Exhibit D - Form of Loan/Credit Related Money Transfer Instruction


Exhibit E - Form of Promissory Note for Revolving Loan (if requested)


Exhibit F - Officer’s Certificate


Exhibit G - List of Closing Documents


Exhibit H - Form of Borrowing Base Certificate


Exhibit I - Form of Commitment and Acceptance


--------------------------------------------------------------------------------


CREDIT AGREEMENT

        This Credit Agreement, dated as of June 7, 2005, is entered into by and
among Encore Capital Group, Inc., a Delaware corporation, the Lenders, the LC
Issuer and JPMorgan Chase Bank, N.A., a national banking association, as
Administrative Agent. The parties hereto agree as follows:


ARTICLE I


DEFINITIONS

1.1.     Certain Defined Terms. As used in this Agreement:

        “Accounting Changes” is defined in Section 9.8 hereof.

        “Accounts” means and includes all of the Borrower’s and each
Subsidiary’s presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Borrower or such
Subsidiary to payment for goods sold or leased or for services rendered (except
those evidenced by instruments or chattel paper), whether or not they have been
earned by performance, and all rights in any merchandise or goods which any of
the same may represent, and all rights, title, security and guarantees with
respect to each of the foregoing, including, without limitation, any right of
stoppage in transit.

        “Acquisition” means any transaction or any series of related
transactions, other than the Permitted Restructuring or purchases or
acquisitions of Receivables Portfolios in the ordinary course of business,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company of any Person; provided, however, that the following shall not
be considered “Acquisitions”: (a) any asset purchase consisting solely of
Receivables Portfolios and (b) the purchase of stock of an entity (1) the assets
of which consist solely of Receivables, (2) which has not engaged in the conduct
of business and (3) which has no Indebtedness.

        “Adjusted Available Aggregate Revolving Loan Commitment” means, at any
time, the lesser of (i) Aggregate Revolving Loan Commitment and (ii) the
Borrowing Base, in each case as then in effect.

        “Administrative Agent” means JPMorgan in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, as Administrative Agent, and any successor Administrative
Agent appointed pursuant to Article X.

        “Advance” means a borrowing hereunder consisting of the aggregate amount
of several Revolving Loans (i) made by some or all of the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period. The term “Advance” shall include Swing Line
Loans unless otherwise expressly provided.

--------------------------------------------------------------------------------

        “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of voting securities, by contract
or otherwise.

        “Age Adjusted Advance Rate” means with respect to any Receivables
Portfolio of any Credit Party, (a) for the period from and including the date
such Credit Party acquires such Receivables Portfolio to and including the end
of the third full calendar month ending after such date, eighty-five percent
(85%), and (b) for any subsequent calendar month beginning after such third full
calendar month, the percentage equal to eighty-five percent (85%) minus three
percentage points (3%) for each successive calendar month that has begun since
the end of such third full calendar month (it being understood and agreed that,
for the sake of illustration, if a Receivables Portfolio is acquired on January
1, 2006, the Age Adjusted Advance Rate with respect thereto shall be 85% through
April 30, 2006, 82% from May 1, 2006 through May 31, 2006, 79% from June 1, 2006
through June 30, 2006 and continuing to reduce in the same manner by three
percentage points (3%) for each successive calendar month).

        “Aggregate Outstanding Revolving Credit Exposure” means, at any time,
the aggregate of the Outstanding Revolving Credit Exposure of all the Lenders.

        “Aggregate Revolving Loan Commitment” means the aggregate of the
Revolving Loan Commitments of all the Lenders, as may be increased or reduced
from time to time pursuant to the terms hereof. The initial Aggregate Revolving
Loan Commitment is One Hundred and Fifty Million and 00/100 Dollars
($150,000,000).

        “Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and as in effect from time to time.

        “Agreement Accounting Principles” means generally accepted accounting
principles as in effect in the United States from time to time, applied in a
manner consistent with that used in preparing the financial statements of the
Borrower referred to in Section 5.4.

        “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day and (ii) the sum of the
Federal Funds Effective Rate for such day plus ½% per annum.

        “Applicable Fee Rate” means, with respect to the Commitment Fee at any
time, the percentage rate per annum which is applicable at such time with
respect to such fee as set forth in the Pricing Schedule.

2

--------------------------------------------------------------------------------

        “Applicable Margin” means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in the Pricing Schedule.

        “Applicable Pledge Percentage” means 100%, but 65% in the case of a
pledge of Capital Stock of a Foreign Subsidiary to the extent a 100% pledge
would cause a Deemed Dividend Problem or a Financial Assistance Problem.

        “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

"Arranger" means J.P. Morgan Securities Inc., and its successors, in its
capacity as Lead Arranger and Sole Book Runner.

        “Article” means an article of this Agreement unless another document is
specifically referenced.

        “Asset Sale” means, with respect to the Borrower or any Subsidiary, the
sale, lease, conveyance, disposition or other transfer by such Person of any of
its assets (including by way of a Sale and Leaseback Transaction, and including
the sale or other transfer of any of the capital stock or other equity interests
of such Person or any Subsidiary of such Person) to any Person other than the
Borrower or any of its wholly-owned Subsidiaries other than (i) the sale of
Receivables in the ordinary course of business (so long as, after giving effect
to each such sale, the Borrower makes the required prepayments and/or
reinvestment of proceeds required under Section 2.2(a)), (ii) the sale or other
disposition of any obsolete, excess, damaged or worn-out Equipment disposed of
in the ordinary course of business, (iii) leases of assets in the ordinary
course of business consistent with past practice and (iv) sales or dispositions
of assets outside the ordinary course of business with an aggregate fair market
value not to exceed, during the term of this Agreement, $5,000,000.

        “Assignment Agreement” is defined in Section 12.3.1.

        “Authorized Officer” means any of the President and Chief Executive
Officer, Chief Financial Officer, Chief Operating Officer, Treasurer or
Controller of the Borrower, or such other officer of the Borrower as may be
designated by the Borrower in writing to the Administrative Agent from time to
time, acting singly.

        “Available Aggregate Revolving Loan Commitment” means, at any time, the
Aggregate Revolving Loan Commitment then in effect minus the Aggregate
Outstanding Revolving Credit Exposure at such time.

        “Borrower” means Encore Capital Group, Inc., a Delaware corporation, and
its permitted successors and assigns (including, without limitation, a debtor in
possession on its behalf).

3

--------------------------------------------------------------------------------

        “Borrowing Base” means, as of any date of calculation, the sum of (i) an
amount, as set forth on the most current Borrowing Base Certificate delivered to
the Administrative Agent, equal to the lesser of (a) the aggregate Borrowing
Base Value of all Receivables Portfolios of the Credit Parties as of such date
and (b) the sum of (1) the product of the net book value of all Receivables
Portfolios acquired by any Credit Party on or after January 1, 2005 multiplied
by 95% plus (2) the amount of the Borrowing Base under the Existing Credit
Agreement as of December 31, 2004, as the same has been adjusted by the Age
Adjusted Advance Rate thereunder and hereunder for subsequent periods on or
prior to the date of calculation and (ii) solely during the period commencing on
the Closing Date and ending on September 30, 2005, an additional $10,000,000.

        “Borrowing Base Certificate” means a certificate, in substantially the
form of Exhibit H hereto, setting forth the Borrowing Base and the component
calculations thereof.

        “Borrowing Base Value” means, for any period, with respect to any
Receivables Portfolio owned by any Credit Party or which will be acquired by one
or more Credit Parties by applying the proceeds from a requested Credit
Extension, the product of (a) the original book value for such Receivables
Portfolio, multiplied by (b) the Age Adjusted Advance Rate (expressed as a
decimal) applicable to such Receivables Portfolio for such period; provided
that, if at any time after any Receivables Portfolio of any Credit Party is
included in Borrowing Base, such Credit Party shall sell or otherwise dispose of
all or any portion of such Receivables Portfolio (other than a Receivables
Portfolio which has not been included in the Borrowing Base and which has been
sold or disposed back to the seller of such Receivables Portfolio pursuant to
put-back obligations in accordance with the terms of such sale) within 30 days
of the date of purchase of such Receivables Portfolio (each such sale or
disposition, a “Flip Sale”) then (i) the Borrower shall apply an amount equal to
one hundred percent (100%) of the cash proceeds of such Flip Sale to any
required payments pursuant to the second sentence of Section 2.2(a) and (ii) the
“Borrowing Base Value” for such Receivables Portfolio shall be reduced by 85% of
the original book value of the portion of such Receivables Portfolio being sold
or disposed of pursuant to such Flip Sale. Notwithstanding anything contained
herein to the contrary, the Borrowing Base Value with respect to any Receivables
Portfolio shall be determined exclusive of any Receivable in such Receivables
Portfolio that (i) is not an Eligible Receivable and (ii) in the case of a
Receivable which is a Health Care Receivable, such Health Care Receivable, when
aggregated with all other Health Care Receivables included in the Borrowing
Base, exceeds 15% of the Borrowing Base.

        “Borrowing Date” means a date on which an Advance is made hereunder.

        “Borrowing Notice” is defined in Section 2.8.

        “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Phoenix, Arizona for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in Phoenix, Arizona
for the conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

        “Buying Lender” is defined in Section 2.5.3(ii).

4

--------------------------------------------------------------------------------

        “Capital Expenditures” means, without duplication, any expenditures for
any purchase or other acquisition of any asset which would be classified as a
fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with Agreement Accounting Principles, but
excluding, solely for the fiscal year in which each Acquisition is consummated,
any such expenditures of any Person or business acquired pursuant to such
Acquisition.

        “Capitalized Lease” of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

        “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.

        “Cash Equivalent Investments” means (i) short-term obligations of, or
fully guaranteed by, the United States of America, (ii) commercial paper rated
A-1 or better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest and (v) auction rate preferred stock or
corporate bonds rated AAA or better by S&P or Aaa or better by Moody’s with a
maximum maturity of 12 months and with an interest rate reset date occurring no
less frequently than every 35 days.

        “Cash Flow Leverage Ratio” is defined in Section 6.21.

        “CFSC Transaction” means the transaction, or series of transactions,
pursuant to that certain Credit Agreement dated December 20, 2000 between MRC
Receivables Corporation and CFSC Capital Corp. VIII (as amended or otherwise
modified) provided that (i) all such transactions were entered into on or before
December 31, 2004 and (ii) the aggregate principal amount of Indebtedness
outstanding pursuant to such transaction or series of transactions does not
exceed $75,000,000.

        “Change of Control” means (i) the acquisition by any Person, or two or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting stock
of the Borrower, excluding acquisitions by any Person with beneficial ownership
of 5% or more of the outstanding shares of voting stock of the Borrower as of
the Closing Date so long as the aggregate shares so acquired by all such Persons
do not exceed 49% of the outstanding shares of voting stock of the Borrower;
(ii) other than pursuant to a transaction permitted hereunder, the Borrower
shall cease to own, directly or indirectly and free and clear of all Liens or
other encumbrances, all of the outstanding shares of voting stock of the
Guarantors on a fully diluted basis; or (iii) the majority of the Board of
Directors of the Borrower fails to consist of Continuing Directors. The
Permitted Restructuring shall not constitute a Change of Control.

5

--------------------------------------------------------------------------------

        “Closing Date” means June 7, 2005.

        “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

        “Collateral” means all Property and interests in Property now owned or
hereafter acquired by the Borrower or any of its Subsidiaries in or upon which a
security interest, lien or mortgage is granted to the Administrative Agent, for
the benefit of the Holders of Secured Obligations, whether under the Pledge and
Security Agreement, under any of the other Collateral Documents or under any of
the other Loan Documents.

        “Collateral Documents” means all agreements, instruments and documents
executed in connection with this Agreement that are intended to create or
evidence Liens to secure the Secured Obligations, including, without limitation,
the Pledge and Security Agreement, the Intellectual Property Security
Agreements, the Mortgages and all other security agreements, mortgages, deeds of
trust, loan agreements, notes, guarantees, subordination agreements, pledges,
powers of attorney, consents, assignments, contracts, fee letters, notices,
leases, financing statements and all other written matter whether heretofore,
now, or hereafter executed by the Borrower or any of its Subsidiaries and
delivered to the Administrative Agent.

        “Collateral Shortfall Amount” is defined in Section 8.1.

        “Commitment and Acceptance” is defined in Section 2.5.3(i).

        “Commitment Increase Notice” is defined in Section 2.5.3(i).

        “Commitment Fee” is defined in Section 2.5.1.

        “Commitment Schedule” means the Schedule identifying each Lender’s
Revolving Loan Commitment as of the Closing Date attached hereto and identified
as such.

        “Consolidated Capital Expenditures” means, with reference to any period,
the Capital Expenditures of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

        “Consolidated EBIT” means Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense (whether actual or contingent), (ii) expense for taxes paid or
accrued and (iii) any extraordinary losses minus, to the extent included in
Consolidated Net Income, (a) interest income, (b) any extraordinary gains, (c)
the income of any JV Entity or any other Person (1) in which any Person other
than the Borrower or any of its Subsidiaries has a joint interest or a
partnership interest or other ownership interest and (2) to the extent the
Borrower or any of its Subsidiaries does not control the Board of Directors or
other governing body of such JV Entity or Person or otherwise does not control
the declaration of a dividend or other distribution by such JV Entity or Person,
except in each case to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries by such
JV Entity or Person during the relevant period and (d) the income of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or distributions (including via intercompany advances or other
intercompany transactions but in each case up to and not exceeding the amount of
such income) by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, all calculated for the Borrower and its Subsidiaries on a
consolidated basis.

6

--------------------------------------------------------------------------------

        “Consolidated EBITDA” means Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense (whether actual or contingent), (ii) expense for taxes paid or
accrued, (iii) depreciation expense, (iv) amortization expense and (v) any
extraordinary losses minus, to the extent included in Consolidated Net Income,
(a) interest income, (b) any extraordinary gains, (c) the income of any JV
Entity or any other Person (1) in which any Person other than the Borrower or
any of its Subsidiaries has a joint interest or a partnership interest or other
ownership interest and (2) to the extent the Borrower or any of its Subsidiaries
does not control the Board of Directors or other governing body of such JV
Entity or Person or otherwise does not control the declaration of a dividend or
other distribution by such JV Entity or Person, except in each case to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or any of its Subsidiaries by such JV Entity or Person during the
relevant period and (d) the income of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or distributions (including
via intercompany advances or other intercompany transactions but in each case up
to and not exceeding the amount of such income) by that Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, all calculated for the
Borrower and its Subsidiaries on a consolidated basis.

        “Consolidated Interest Expense” means, with reference to any period, the
interest expense and contingent interest expense of the Borrower and its
Subsidiaries (including that portion attributable to Capital Leases) calculated
on a consolidated basis for such period, in accordance with Agreement Accounting
Principles, including without limitation, any Off-Balance Sheet Liability that
would constitute interest if the transaction giving rise to such Off-Balance
Sheet Liability were re-characterized as a loan transaction and financing costs
(including contingent interest expense) in connection with a Permitted
Receivables Transaction.

        “Consolidated Net Income” means, with reference to any period, (i) the
net income (or loss) of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period in accordance with Agreement Accounting
Principles and (ii) without duplication with the net income (or loss) described
in the foregoing clause (i), the actual amount of dividends or other
distributions actually paid during such period to the Borrower or any of its
Subsidiaries by a JV Entity.

        “Consolidated Rentals” means, with reference to any period, the Rentals
of the Borrower and its Subsidiaries calculated on a consolidated basis for such
period in accordance with Agreement Accounting Principles.

        “Consolidated Tangible Assets” means Consolidated Total Assets minus any
Intangible Assets.

7

--------------------------------------------------------------------------------

        “Consolidated Tangible Net Worth” means at any time, with respect to any
Person, the consolidated stockholders’ equity of such Person and its
Subsidiaries calculated on a consolidated basis in accordance with Agreement
Accounting Principles minus any Intangible Assets.

        “Consolidated Total Assets” means the total assets of the Borrower and
its Subsidiaries calculated on a consolidated basis in accordance with Agreement
Accounting Principles.

        “Consolidated Total Liabilities” means the total liabilities of the
Borrower and its Subsidiaries calculated on a consolidated basis in accordance
with Agreement Accounting Principles.

        “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

        “Continuing Director” means, with respect to any Person as of any date
of determination, any member of the board of directors of such Person who (i)
was a member of such board of directors on the Closing Date, or (ii) was
nominated for election or elected to such board of directors with the approval
of the required majority of the Continuing Directors who were members of such
board at the time of such nomination or election.

        “Controlled Group” means all members of a controlled group of
corporations or other business entities and all trades or businesses (whether or
not incorporated) under common control which, together with the Borrower or any
of its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

        “Conversion/Continuation Notice” is defined in Section 2.9.

        “Credit Extension” means the making of an Advance or the issuance of a
Facility LC hereunder.

        “Credit Extension Date” means the Borrowing Date for an Advance or the
issuance date for a Facility LC.

        “Credit Party” means, at any time, any of the Borrower and any Person
which is a Guarantor at such time.

        “Deemed Dividend Problem” means, with respect to any Foreign Subsidiary,
such Foreign Subsidiary’s accumulated and undistributed earnings and profits
being deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

8

--------------------------------------------------------------------------------

        “Default” means an event described in Article VII.

        “Disqualified Stock” means any capital stock or other equity interest
that, by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable), or upon the happening of any event, matures or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 91 days after the Revolving Loan Termination Date.

        “Dollar”, “dollar” and “$” means the lawful currency of the United
States of America.

        “Domestic Subsidiary” means any Subsidiary of any Person organized under
the laws of a jurisdiction located in the United States of America.

        “Effective Commitment Amount” is defined in Section 2.5.3(i).

        “Eligible Receivables” of any Credit Party shall mean, as of any date of
determination, (i) Receivables owned by a Credit Party as of the Closing Date,
which Receivables were included in the Borrowing Base under the Existing Credit
Agreement as of the Closing Date and (ii) Receivables purchased by a Credit
Party on or after the Closing Date to the extent such Receivable is owned, or to
be purchased by such Credit Party by applying the proceeds of a Credit Extension
within five (5) Business Days of the making of such Credit Extension, and in the
case of both (i) and (ii) that is payable in Dollars and in which the
Administrative Agent has, for the benefit of the Holders of Secured Obligations,
a first-priority perfected security interest pursuant to the Collateral
Documents, other than any such Receivable:

    (a)        that is not an existing obligation for which sufficient
consideration has been given;

    (b)        with respect to which such Credit Party does not (or will not,
upon the closing of the relevant purchase thereof) have good and marketable
title pursuant to a legal, valid and binding bill of sale or purchase agreement
entered into by such Credit Party or assignment to such Credit Party;

    (c)        that has been repurchased by, or returned or put-back to, the
person from whom such Credit Party acquired such Receivable and such Receivable
has not subsequently been replaced with a new Receivable of at least comparable
value acquired from such Person;

    (d)        all or any portion of which is subject to any Lien (except the
Lien in favor of the Administrative Agent under the Collateral Documents);

    (e)        that is due from or has been originated by any Subsidiary or
Encore Affiliate;

9

--------------------------------------------------------------------------------

    (f)        that is not a type of collateral for which a security interest
can be perfected by filing pursuant to Article 9 of the Uniform Commercial Code
as then in effect in the State of New York; and

    (g)        that is owed by (i) the government (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the
United States of America unless such Receivable is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of the
Administrative Agent or (ii) the government of the United States of America, or
any department, agency, public corporation, or instrumentality or any agency or
instrumentality thereof, including any agency or instrumentality which is
obligated to make payment with respect to Medicare, Medicaid or other
Receivables representing amounts owing under any other program established by
federal, State, county, municipal or other local law which requires that
payments for healthcare services be made to the provider of such services in
order to comply with any applicable “anti-assignment” provisions, provider
agreement or federal, State, county, municipal or other local law, rule or
regulation.

        “Encore Affiliate” means any Person directly or indirectly controlling,
controlled by or under common control with the Borrower. A Person shall be
deemed to control another Person if the controlling Person is the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934) of
10% or more of any class of voting securities (or other ownership interests) of
the controlled Person and possesses, directly or indirectly, the power to direct
or cause the direction of the management or policies of the controlled Person,
whether through ownership of voting securities, by contract or otherwise.

        “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

        “Equipment” means all of the Borrower’s and each Subsidiary’s present
and future (i) equipment, including, without limitation, machinery,
manufacturing, distribution, data processing and office equipment, assembly
systems, tools, molds, dies, fixtures, appliances, furniture, furnishings,
vehicles, vessels, aircraft, aircraft engines, and trade fixtures, (ii) other
tangible personal property (other than inventory), and (iii) any and all
accessions, parts and appurtenances attached to any of the foregoing or used in
connection therewith, and any substitutions therefor and replacements, products
and proceeds thereof.

        “Equipment Financing Transactions” means the secured equipment financing
arrangements of the Credit Parties set forth on Schedule 6.14.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rules or regulations promulgated thereunder.

10

--------------------------------------------------------------------------------

        “Eurodollar Advance” means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the applicable Eurodollar Rate.

        “Eurodollar Base Rate” means, with respect to a Eurodollar Advance for
the relevant Interest Period, the applicable British Bankers’ Association LIBOR
rate for deposits in Dollars as reported on Page 3750 of the Dow Jones Market
Service or, if such service is not available, by any other generally recognized
financial information service as of 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period, and having a maturity equal
to such Interest Period, provided that, if no such British Bankers’ Association
LIBOR rate is available to the Administrative Agent, the applicable Eurodollar
Base Rate for the relevant Interest Period shall instead be the rate determined
by the Administrative Agent to be the rate at which JPMorgan or one of its
affiliate banks offers to place deposits in Dollars with first-class banks in
the London interbank market at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period, in the approximate
amount of JPMorgan’s relevant Eurodollar Loan and having a maturity equal to
such Interest Period.

        “Eurodollar Loan” means a Revolving Loan which, except as otherwise
provided in Section 2.11, bears interest at the applicable Eurodollar Rate.

        “Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base
Rate applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin then in effect, changing as and when the Applicable
Margin changes.

        “Excluded Subsidiaries” means, (i) to the extent the applicable
Permitted Receivables Transaction in respect of which such entity was created is
in full force and effect and the Indebtedness thereunder had not been repaid in
full, MRC Receivables Corporation and any other successor or transferee
Subsidiaries created in connection with the Permitted Restructuring, (ii) the
Inactive Subsidiaries and any other successor or transferee Subsidiaries created
in connection with the Permitted Restructuring and (iii) the JV Entities and any
other successor or transferee JV Entities created in connection with the
Permitted Restructuring.

        “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or any political combination or subdivision or taxing authority
thereof or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

        “Exhibit” refers to an exhibit to this Agreement, unless another
document is specifically referenced.

        “Existing Credit Agreement” means that certain Credit Agreement dated as
of June 30, 2004 by and among the Borrower, the lenders party thereto and
JPMorgan (as successor by merger to Bank One, NA), as amended, supplemented or
otherwise modified prior to the Closing Date.

11

--------------------------------------------------------------------------------

        “Existing Financing Arrangements” means financing arrangements of the
Borrower or any Subsidiary (other than the transactions under the Loan Documents
and the Permitted Receivables Transactions and the Equipment Financing
Transactions) in effect on the Closing Date, including without limitation under
the Existing Credit Agreement.

        “Facility LC” is defined in Section 2.20.1.

        “Facility LC Application” is defined in Section 2.20.3.

        “Facility LC Collateral Account” is defined in Section 2.20.11.

        “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m.
(Phoenix, Arizona time) on such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.

        “Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

        “Financial Assistance Problem” means, with respect to any Foreign
Subsidiary, the inability of such Foreign Subsidiary to become a Subsidiary
Guarantor or to permit its Capital Stock from being pledged pursuant to a pledge
agreement on account of legal or financial limitations imposed by the
jurisdiction of organization of such Foreign Subsidiary or other relevant
jurisdictions having authority over such Foreign Subsidiary, in each case as
determined by the Borrower in its commercially reasonable judgment acting in
good faith and in consultation with its legal and tax advisors.

        “First Tier Foreign Subsidiary” means each Foreign Subsidiary with
respect to which any one or more of the Borrower and its Domestic Subsidiaries
directly owns or controls more than 50% of such Foreign Subsidiary’s issued and
outstanding equity interests.

        “Floating Rate” means, for any day, a rate per annum equal to the sum of
(i) the Alternate Base Rate for such day, changing when and as the Alternate
Base Rate changes plus (ii) the Applicable Margin then in effect, changing as
and when the Applicable Margin changes.

        “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the Floating Rate.

        “Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

        “Foreign Subsidiary” means any Subsidiary of any Person which is not a
Domestic Subsidiary of such Person.

12

--------------------------------------------------------------------------------

        “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        “Governmental Authority” means any nation or government, any foreign,
federal, state, local or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

        “Guarantor” means each Subsidiary of the Borrower which is a party to
the Guaranty Agreement, including each Subsidiary of the Borrower which becomes
a party to the Guaranty Agreement pursuant to a joinder or other supplement
thereto.

        “Guaranty Agreement” means the Guaranty Agreement, dated as of the
Closing Date, made by the Guarantors in favor of the Administrative Agent for
the benefit of the Holders of Secured Obligations, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

        “Health Care Receivable” shall mean a “Health-care-insurance-receivable”
as such term is defined in Article 9 of the Uniform Commercial Code as in effect
from time to time in the State of New York.

        “Holders of Secured Obligations” means the holders of the Secured
Obligations from time to time and shall refer to (i) each Lender in respect of
its Loans, (ii) the LC Issuer in respect of Reimbursement Obligations, (iii) the
Administrative Agent, the Lenders and the LC Issuer in respect of all other
present and future obligations and liabilities of the Borrower or any of its
Domestic Subsidiaries of every type and description arising under or in
connection with this Agreement or any other Loan Document, (iii) each Lender (or
affiliate thereof), in respect of all Rate Management Obligations of the
Borrower to such Lender (or such affiliate) as exchange party or counterparty
under any Rate Management Transaction, and (iv) their respective successors,
transferees and assigns.

        “Inactive Subsidiaries” means the following Subsidiaries in existence on
the Closing Date: Midland Funding 98-A Corporation, Midland Receivables 98-1
Corporation and Midland Receivables 99-1 Corporation.

        “Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments, (v)
obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations, (vii) Contingent Obligations of
such Person, (viii) reimbursement obligations under Letters of Credit, bankers’
acceptances, surety bonds and similar instruments, (ix) Off-Balance Sheet
Liabilities, (x) obligations under Sale and Leaseback Transactions, (xi) Net
Mark-to-Market Exposure under Rate Management Transactions and other Financial
Contracts, (xii) Rate Management Obligations and (xiii) any other obligation for
borrowed money which in accordance with Agreement Accounting Principles would be
shown as a liability on the consolidated balance sheet of such Person.

13

--------------------------------------------------------------------------------

        “Intangible Assets” means the aggregate amount, for the Borrower and its
Subsidiaries on a consolidated basis, of: (1) all assets classified as
intangible assets under Agreement Accounting Principles, including, without
limitation, goodwill, trademarks, patents, copyrights, organization expenses,
franchises, licenses, trade names, brand names, mailing lists, catalogs, excess
of cost over book value of assets acquired, and bond discount and underwriting
expenses; (2) loans or advances to, investments in, or receivables from (i)
Encore Affiliates, officers, directors, employees or shareholders of the
Borrower or any Subsidiary or (ii) any Person if such loan, advance, investment
or receivable is outside the Borrower’s or any Subsidiary’s normal course of
business; and (3) prepaid expenses; provided that Intangible Assets shall not
include deferred court costs, deferred tax assets, deposits under state workers
compensation programs and assets of the Borrower’s excess deferred compensation
plan.

        “Intellectual Property Security Agreements” means the intellectual
property security agreements as any Credit Party may from time to time make in
favor of the Administrative Agent for the benefit of the Holders of Secured
Obligations, in each case as the same may be amended, restated, supplemented or
otherwise modified from time to time.

        “Interest Period” means, with respect to a Eurodollar Advance, a period
of one, two, three, six, nine or twelve months, commencing on a Business Day
selected by the Borrower pursuant to this Agreement. Such Interest Period shall
end on but exclude the day which corresponds numerically to such date one, two,
three, six, nine or twelve months thereafter, provided, however, that if there
is no such numerically corresponding day in such next, second, third, sixth,
ninth or twelfth succeeding month, such Interest Period shall end on the last
Business Day of such next, second, third, sixth, ninth or twelfth succeeding
month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

        “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers, employees made in the ordinary course
of business), extension of credit (other than Accounts arising in the ordinary
course of business) or contribution of capital by such Person; stocks, bonds,
mutual funds, partnership interests, notes, debentures or other securities owned
by such Person; any deposit accounts and certificate of deposit owned by such
Person; and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person. The Permitted Restructuring shall
not constitute Investments.

        “Jefferson Capital” means Jefferson Capital Systems, LLC, a Georgia
limited liability company.

        “Jefferson Capital Acquired Assets” means the Receivables Portfolio and
related forward flow contract acquired from Jefferson Capital by the Borrower
pursuant to the Jefferson Capital Acquisition.

14

--------------------------------------------------------------------------------

        “Jefferson Capital Acquisition” means the acquisition by the Borrower,
directly or indirectly, of the Jefferson Capital Acquisition Assets.

        “JPMorgan” means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors.

        “JV Entity” means (a) any Subsidiary (without giving effect to the
proviso at the end of the definition of Subsidiary) of the Borrower that is (i)
a joint venture with another Person and (ii) designated as a “JV Entity” by the
Borrower with the written consent of the Administrative Agent and (b) any
subsidiary of such Subsidiary.

        “LC Fee” is defined in Section 2.20.4.

        “LC Issuer” means JPMorgan (or any subsidiary or affiliate of JPMorgan
designated by JPMorgan) in its capacity as issuer of Facility LCs hereunder.

        “LC Obligations” means, at any time, the sum, without duplication, of
(i) the aggregate undrawn stated amount under all Facility LCs outstanding at
such time plus (ii) the aggregate unpaid amount at such time of all
Reimbursement Obligations.

        “LC Payment Date” is defined in Section 2.20.5.

        “Lenders” means the lending institutions listed on the signature pages
of this Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes the Swing Line Lender and the LC Issuer.

        “Lender Increase Notice” is defined in Section 2.5.3(i).

        “Lending Installation” means, with respect to a Lender or the
Administrative Agent, the office, branch, subsidiary or affiliate of such Lender
or the Administrative Agent listed on the signature pages hereof or on the
administrative information sheets provided to the Administrative Agent in
connection herewith or on a Schedule or otherwise selected by such Lender or the
Administrative Agent pursuant to Section 2.17.

        “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.

        “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement, and, in the case of stock, stockholders agreements, voting trust
agreements and all similar arrangements).

        “Liquidity” means, at any time the same is to be determined, the sum of
(i) all unencumbered cash and Cash Equivalent Investments held by the Credit
Parties free and clear of any Liens or claims other then Liens under the
Collateral Documents and (ii) an amount equal to the lesser of (a) the Aggregate
Revolving Loan Commitment and (b) the Borrowing Base, in each case minus the
Aggregate Outstanding Revolving Credit Exposure.

15

--------------------------------------------------------------------------------

        “Loan” means, with respect to a Lender, such Lender’s loan made pursuant
to Article II (or any conversion or continuation thereof), whether constituting
a Revolving Loan or a Swing Line Loan.

        “Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty Agreement and all other documents,
instruments, notes (including any Notes issued pursuant to Section 2.13 (if
requested)) and agreements executed in connection herewith or therewith or
contemplated hereby or thereby, as the same may be amended, restated or
otherwise modified and in effect from time to time.

        “Material Adverse Effect” means a material adverse effect on (i) the
business, Property, condition (financial or otherwise), operations or results of
operations or prospects of the Borrower, or the Borrower and its Subsidiaries
taken as a whole, (ii) the ability of the Borrower or any Subsidiary to perform
its obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent, the LC Issuer or the Lenders thereunder or their rights
with respect to the Collateral.

        “Material Indebtedness” means any Indebtedness in an outstanding
principal amount of $1,000,000 or more in the aggregate (or the equivalent
thereof in any currency other than Dollars).

        “Material Indebtedness Agreement” means any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).

        “Medicaid” means the medical assistance program established by Title XIX
of the Social Security Act (42. U.S.C. ss. 1396 ET SEQ.) and any successor or
similar statutes, as in effect from time to time.

        “Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. ss. 1395 ET
SEQ.) and any successor or similar statutes as in effect from time to time.

        “Modify” and “Modification” are defined in Section 2.20.1.

        “Moody’s” means Moody’s Investors Services, Inc. and any successor
thereto.

        “Mortgage” means each of those certain mortgages and deeds of trust as
are entered into by the Credit Parties pursuant hereto or in connection
herewith, in each case as amended, restated, supplemented or otherwise modified
from time to time.

        “Mortgage Instruments” means such title reports, title insurance,
opinions of counsel, surveys, appraisals and environmental reports as are
requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.

16

--------------------------------------------------------------------------------

        “Mortgaged Properties” means each Credit Party’s real Property with a
book value equal to or in excess of $1,000,000.

        “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which the
Borrower or any member of the Controlled Group is obligated to make
contributions.

        “Net Cash Proceeds” means, with respect to any Asset Sale by any Person,
cash (freely convertible into Dollars) received by such Person or any Subsidiary
of such Person from such Asset Sale (including cash received as consideration
for the assumption or incurrence of liabilities incurred in connection with or
in anticipation of such Asset Sale), after (i) provision for all income or other
taxes measured by or resulting from such sale of Property, (ii) cash payment of
all reasonable brokerage commissions and other fees and expenses related to such
sale of Property, and (iii) taking into account all amounts in cash used to
repay Indebtedness secured by a Lien on any Property disposed of in such Asset
Sale which is or may be required (by the express terms of the instrument
governing such Indebtedness) to be repaid in connection with such Asset Sale
(including payments made to obtain or avoid the need for the consent of any
holder of such Indebtedness).

        “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

    “Non-U.S.        Lender” is defined in Section 3.5(iv).

      “Note” is defined in Section 2.13.

        “Obligations” means all Loans, all Reimbursement Obligations, advances,
debts, liabilities, obligations, covenants and duties owing by the Borrower or
any other Credit Party to the Administrative Agent, any Lender, the Swing Line
Lender, the LC Issuer, the Arranger, any affiliate of the Administrative Agent,
any Lender, the Swing Line Lender, the LC Issuer or the Arranger, or any
indemnitee under the provisions of Section 9.6 or any other provisions of the
Loan Documents, in each case of any kind or nature, present or future, arising
under this Agreement or any other Loan Document, whether or not evidenced by any
note, guaranty or other instrument, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, foreign exchange
risk, guaranty, indemnification, or in any other manner, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired. The
term includes, without limitation, all interest, charges, expenses, fees,
attorneys’ fees and disbursements, paralegals’ fees (in each case whether or not
allowed), and any other sum chargeable to the Borrower or any of its
Subsidiaries under this Agreement or any other Loan Document.

17

--------------------------------------------------------------------------------

        “Off-Balance Sheet Liability” of a Person means the principal component
of (i) any repurchase obligation or liability of such Person (excluding any such
obligation or liability for disposition of Receivables), with respect to
Accounts or notes receivable sold by such Person, (ii) any liability under any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, or (iii) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (iii) all Operating
Leases.

        “Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

        “Other Taxes” is defined in Section 3.5(ii).

        “Outstanding Revolving Credit Exposure” means, as to any Lender at any
time, the sum of (i) the aggregate principal amount of its Revolving Loans
outstanding at such time, plus (ii) an amount equal to its ratable obligation to
purchase participations in the aggregate principal amount of Swing Line Loans
outstanding at such time, plus (iii) an amount equal to its ratable obligation
to purchase participations in the LC Obligations at such time.

      “Participants” is defined in Section 12.2.1.

        “Payment Date” means the first day of each April, July, October and
January and the Revolving Loan Termination Date. The first Payment Date under
this Agreement is July 1, 2005.

        “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.

      “Permitted Acquisition” is defined in Section 6.13.3

        “Permitted Receivables Transactions” means the CFSC Transaction.

        “Permitted Receivables Transactions Documents” means any document,
agreement or instrument evidencing any Permitted Receivables Transaction or
entered into in connection with any Permitted Receivables Transaction.

        “Permitted Restructuring” means a transaction or series of transactions
pursuant to which the Borrower or any Subsidiary sells, assigns or otherwise
transfers Receivables and/or other assets between or among themselves, including
transfers to or mergers or consolidations with, or voluntary dissolutions or
liquidations into, newly created Wholly-Owned Subsidiaries of the Borrower or
the Subsidiaries, subject to compliance with Sections 6.25 and 6.26; provided
that (i) no Receivables or other assets of Excluded Subsidiaries shall be
commingled with the assets of a Credit Party as a result of such Permitted
Restructuring, (ii) no such transfers shall take place from a Credit Party to an
Excluded Subsidiary or to a Subsidiary that is not a Credit Party and (iii) such
transactions are effected for tax planning and related general corporate
purposes.

18

--------------------------------------------------------------------------------

        “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

        “Plan” means an employee pension benefit plan, excluding any
Multiemployer Plan, which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code as to which the Borrower
or any member of the Controlled Group may have any liability.

        “Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the Closing Date, by and between the Credit Parties and
the Administrative Agent for the benefit of the Holders of Secured Obligations,
as the same may be amended, restated, supplemented, or otherwise modified from
time to time.

        “Pledge Subsidiary” means each Domestic Subsidiary and First Tier
Foreign Subsidiary.

        “Pricing Schedule” means the Schedule identifying the Applicable Margin
and Applicable Fee Rate attached hereto and identified as such.

        “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

        “Property” of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.

        “Proposed New Lender” is defined in Section 2.5.3(i).

        “Purchase Price” means the total consideration and other amounts payable
in connection with any Acquisition, including, without limitation, any portion
of the consideration payable in cash, all Indebtedness, liabilities and
contingent obligations incurred or assumed in connection with such Acquisition
and all transaction costs and expenses incurred in connection with such
Acquisition.

      “Purchasers” is defined in Section 12.3.1.

        “Rate Management Obligations” of a Person means any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

        “Rate Management Transaction” means any transaction (including an
agreement with respect thereto) now existing or hereafter entered by the
Borrower or a Subsidiary which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

19

--------------------------------------------------------------------------------

        “Receivable” of a Credit Party shall mean a Health Care Receivable of
such Credit Party or any other right of such Credit Party to the payment of
money arising out of a consumer transaction, and which right was acquired by
such Credit Party with a group of similar rights.

        “Receivables Portfolio” of a Credit Party means any group of Receivables
of such Credit Party acquired by such Credit Party as part of a single
transaction.

        “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor thereto
or other regulation or official interpretation of said Board of Governors
relating to reserve requirements applicable to member banks of the Federal
Reserve System.

        “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

        “Regulation X” means Regulation X of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

        “Reimbursement Obligations” means, at any time, the aggregate of all
obligations of the Borrower then outstanding under Section 2.20 to reimburse the
LC Issuer for amounts paid by the LC Issuer in respect of any one or more
drawings under Facility LCs.

        “Rentals” of a Person means the aggregate rent expense incurred by such
Person under any Operating Lease.

        “Reportable Event” means a reportable event as defined in Section 4043
of ERISA and the regulations issued under such section, with respect to a Plan
subject to Title IV of ERISA, excluding, however, such events as to which the
PBGC has by regulation waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event, provided,
however, that a failure to meet the minimum funding standard of Section 412 of
the Code and of Section 302 of ERISA shall be a Reportable Event regardless of
the issuance of any such waiver of the notice requirement in accordance with
either Section 4043(a) of ERISA or Section 412(d) of the Code.

      “Reports” is defined in Section 9.6.

20

--------------------------------------------------------------------------------

        “Required Lenders” means Lenders in the aggregate having at least 66
2/3% of the sum of the Aggregate Revolving Loan Commitment (or, if all of the
Revolving Loan Commitments are terminated pursuant to the terms of this
Agreement, the Aggregate Outstanding Revolving Credit Exposure at such time).

        “Reserve Requirement” means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on
“Eurocurrency liabilities” (as defined in Regulation D) (it being understood
that no Reserve Requirement is in effect on the Closing Date).

        “Restricted Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any equity interests of the Borrower now or
hereafter outstanding, except a dividend payable solely in the Borrower’s
capital stock (other than Disqualified Stock) or in options, warrants or other
rights to purchase such capital stock, (ii) any redemption, retirement, purchase
or other acquisition for value, direct or indirect, of any equity interests of
the Borrower or any of its Subsidiaries now or hereafter outstanding, other than
in exchange for, or out of the proceeds of, the substantially concurrent sale
(other than to a Subsidiary of the Borrower) of other equity interests of the
Borrower (other than Disqualified Stock) and (iii) any redemption, purchase,
retirement, defeasance, prepayment or other acquisition for value, direct or
indirect, of any Indebtedness prior to the stated maturity thereof, other than
the Obligations and the Equipment Financing Transactions.

        “Revolving Loan” means, with respect to a Lender, such Lender’s loan
made pursuant to its commitment to lend set forth in Section 2.1.1 (and any
conversion or continuation thereof).

        “Revolving Loan Commitment” means, for each Lender, including without
limitation, each LC Issuer, such Lender’s obligation to make Revolving Loans to,
and participate in Facility LCs issued upon the application of, the Borrower in
an aggregate amount not exceeding the amount set forth for such Lender on the
Commitment Schedule or in any Assignment Agreement delivered pursuant to Section
12.3, as such amount may be modified from time to time pursuant to the terms
hereof.

        “Revolving Loan Pro Rata Share” means, with respect to any Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Loan Commitment at
such time by (ii) the Aggregate Revolving Loan Commitment at such time;
provided, however, if all of the Revolving Loan Commitments are terminated
pursuant to the terms of this Agreement, then “Revolving Loan Pro Rata Share”
means the percentage obtained by dividing (a) such Lender’s Outstanding
Revolving Credit Exposure at such time by (b) the Aggregate Outstanding
Revolving Credit Exposure at such time.

        “Revolving Loan Termination Date” means the earlier of (a) June 7, 2008,
and (b) the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.2 hereof or the Revolving Loan Commitments
pursuant to Section 8.1 hereof.

        “S&P” means Standard and Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

21

--------------------------------------------------------------------------------

        “Sale and Leaseback Transaction” means any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.

        “Schedule” refers to a specific schedule to this Agreement, unless
another document is specifically referenced.

        “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.

        “Secured Obligations” means, collectively, (i) the Obligations and (ii)
all Rate Management Obligations owing in connection with Rate Management
Transactions to any Lender or any affiliate of any Lender.

        “Selling Lender” is defined in Section 2.5.3(ii).

        “Single Employer Plan” means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.

        “Subordinated Indebtedness” of a Person means any Indebtedness (other
than Indebtedness arising from intercompany loans and advances) of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Required Lenders.

        “Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

        “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled;
provided that, for purposes of the Loan Documents, each JV Entity shall be
deemed to not be a Subsidiary. Unless otherwise expressly provided, all
references herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.

        “Substantial Portion” means, with respect to the Property of the
Borrower and its Subsidiaries, Property which represents more than 5% of
Consolidated Tangible Assets or Property which is responsible for more than 5%
of the consolidated net revenues of the Borrower and its Subsidiaries, in each
case, as would be shown in the consolidated financial statements of the Borrower
and its Subsidiaries as at the beginning of the twelve-month period ending with
the month in which such determination is made (or if financial statements have
not been delivered hereunder for that month which begins the twelve-month
period, then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).

        “Swing Line Borrowing Notice” is defined in Section 2.4.2.

22

--------------------------------------------------------------------------------

        “Swing Line Commitment” means the obligation of the Swing Line Lender to
make Swing Line Loans up to a maximum principal amount of $5,000,000 at any one
time outstanding.

      “Swing Line Lender” means JPMorgan.

        “Swing Line Loan” means a Loan made available to the Borrower by the
Swing Line Lender pursuant to Section 2.4.

        “Taxes” means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and any and all liabilities with
respect to the foregoing, but excluding Excluded Taxes and Other Taxes.

      “Transferee” is defined in Section 12.4.

        “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurodollar Advance and with respect to any Loan, its nature as a
Floating Rate Loan or a Eurodollar Loan.

        “Unfunded Liabilities” means the amount (if any) by which the present
value of all vested and unvested accrued benefits under each Single Employer
Plan subject to Title IV of ERISA exceeds the fair market value of all such
Plan’s assets allocable to such benefits, all determined as of the then most
recent valuation date for such Plan for which a valuation report is available,
using actuarial assumptions for funding purposes as set forth in such report.

        “Unmatured Default” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Default.

        “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of
the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

1.2.     Plural Forms. The foregoing definitions shall be equally applicable to
both the singular and plural forms of the defined terms.


ARTICLE II


THE CREDITS

2.1.     Revolving Loan Commitments. From and including the Closing Date and
prior to the Revolving Loan Termination Date, upon the satisfaction of the
conditions precedent set forth in Section 4.1 and 4.2, as applicable, each
Lender severally and not jointly agrees, on the terms and conditions set forth
in this Agreement, to (i) make Revolving Loans to the Borrower from time to time
and (ii) participate in Facility LCs issued upon the request of the Borrower, in
each case in an amount not to exceed in the aggregate at any one time
outstanding of its Revolving Loan Pro Rata Share of the Available Aggregate
Revolving Loan Commitment; provided that at no time shall the Aggregate
Outstanding Revolving Credit Exposure hereunder exceed the Adjusted Available
Aggregate Revolving Loan Commitment. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow Revolving Loans at any time prior to the
Revolving Loan Termination Date. The commitment of each Lender to lend hereunder
shall automatically expire on the Revolving Loan Termination Date. The LC Issuer
will issue Facility LCs hereunder on the terms and conditions set forth in
Section 2.20.

23

--------------------------------------------------------------------------------

2.2.     Required Payments; Termination. (a) Any outstanding Revolving Loans
shall be paid in full by the Borrower on the Revolving Loan Termination Date and
all other unpaid Secured Obligations shall be paid in full by the Borrower on
the later of the date when due or the Revolving Loan Termination Date. In
addition, if at any time the Aggregate Outstanding Revolving Credit Exposure
hereunder exceeds the Adjusted Available Aggregate Revolving Loan Commitment,
the Borrower shall promptly (i) repay outstanding Revolving Loans up to the
aggregate amount of such excess, and (ii) if such excess is greater than the
outstanding principal amount of the Revolving Loans, cash collateralize the
outstanding LC Obligations by depositing funds in the Facility LC Collateral
Account, in an aggregate amount equal to the remaining excess. Notwithstanding
the termination of the Revolving Loan Commitments under this Agreement on the
Revolving Loan Termination Date, until all of the Obligations (other than
contingent indemnity obligations) shall have been fully paid and satisfied and
all financing arrangements among the Borrower and the Lenders hereunder and
under the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.

(b)                Asset Sales. Upon the consummation of any Asset Sale (other
than sales permitted under Sections 6.12.1, 6.12.2, 6.12.3 or 6.12.4) by the
Borrower or any Subsidiary, within three (3) Business Days after the Borrower’s
or any of its Subsidiaries’ receipt of any Net Cash Proceeds (or conversion to
cash of non-cash proceeds (whether principal or interest and including
securities, release of escrow arrangements)) received from any such Asset Sale,
the Borrower shall make a mandatory prepayment of the Loans, subject to the
provisions governing the application of payments set forth in Section 2.2(c), in
an amount equal to one hundred percent (100%) of such Net Cash Proceeds.
Notwithstanding the foregoing, Net Cash Proceeds of Asset Sales with respect to
which the Borrower shall have given the Administrative Agent written notice of
its intention to repair or replace the Property subject to any such Asset Sale
or invest such Net Cash Proceeds in the purchase of assets (other than
securities, unless those securities represent equity interests in an entity that
becomes a Guarantor) to be used by one or more of the Borrower or the Guarantors
in their businesses within one year following such Asset Sale, shall not be
subject to the provisions of the first sentence of this Section 2.2(b) unless
and to the extent that such applicable period shall have expired without such
repair or replacement having been made.


(c)                Application of Designated Prepayments. Each mandatory
prepayment required by clause (b) of this Section 2.2 shall be referred to
herein as a “Designated Prepayment.” Designated Prepayments of Loans shall first
be applied to Floating Rate Loans and to any Eurodollar Rate Loans maturing on
such date and then to subsequently maturing Eurodollar Rate Loans in order of
maturity. Notwithstanding the foregoing, so long as no Default has occurred and
is then continuing and at the Borrower’s option, the Administrative Agent shall
hold all Designated Prepayments to be applied to Eurodollar Rate Loans in escrow
for the benefit of the Lenders and shall release such amounts upon the
expiration of the Interest Periods applicable to any such Eurodollar Rate Loans
being prepaid (it being understood and agreed that interest shall continue to
accrue on the Obligations until such time as such prepayments are released from
escrow and applied to reduce the Obligations); provided, however, that upon the
occurrence and during the continuance of an Event of Default, such escrowed
amounts may be applied to Eurodollar Rate Loans without regard to the expiration
of any Interest Period and the Borrower shall make all payments under Section
3.4 resulting therefrom.


24

--------------------------------------------------------------------------------

(d)                Mandatory Reductions in Aggregate Revolving Loan Commitment.
Each Designated Prepayment (as defined in clause (c) above) shall permanently
reduce, by an amount equal to the amount of such Designated Prepayment, the
Aggregate Revolving Loan Commitment and the Borrower shall make the payments
required under Section 2.2(a).


2.3.     Ratable Loans; Types of Advances. (a) Each Advance hereunder (other
than a Swing Line Loan) shall consist of Loans made from the several Lenders
ratably in proportion to their respective Revolving Loan Pro Rata Share.

(b)                 The Advances may be Floating Rate Advances or Eurodollar
Advances, or a combination thereof, selected by the Borrower in accordance with
Sections 2.8 and 2.9, or Swing Line Loans selected by the Borrower in accordance
with Section 2.4.


2.4.     Swing Line Loans.

  2.4.1 Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Credit Extension hereunder, the satisfaction of the
conditions precedent set forth in Section 4.1 as well, from and including the
date of this Agreement and prior to the Revolving Loan Termination Date, the
Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement, to make Swing Line Loans to the Borrower from time to time in an
aggregate principal amount not to exceed the Swing Line Commitment, provided
that the Aggregate Outstanding Revolving Credit Exposure shall not at any time
exceed the Aggregate Revolving Loan Commitment, and provided further that at no
time shall the sum of (i) the Swing Line Lender’s Revolving Loan Pro Rata Share
of the Swing Line Loans then outstanding, plus (ii) the outstanding Revolving
Loans made by the Swing Line Lender pursuant to Section 2.1 (including its
participation in any Facility LCs), exceed the Swing Line Lender’s Revolving
Loan Commitment at such time. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow Swing Line Loans at any time prior to
the Revolving Loan Termination Date.


  2.4.2 Borrowing Notice. The Borrower shall deliver to the Administrative Agent
and the Swing Line Lender irrevocable notice (a “Swing Line Borrowing Notice”)
not later than 12:00 noon (Phoenix, Arizona time) on the Borrowing Date of each
Swing Line Loan, specifying (i) the applicable Borrowing Date (which date shall
be a Business Day), and (ii) the aggregate amount of the requested Swing Line
Loan which shall be an amount not less than $100,000. The Swing Line Loans shall
bear interest at the Floating Rate or at such other rate as is agreed upon by
the Borrower and the Swing Line Lender.


25

--------------------------------------------------------------------------------

  2.4.3 Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Administrative Agent shall notify each Lender by fax or
other similar form of transmission, of the requested Swing Line Loan. Not later
than 2:00 p.m. (Phoenix, Arizona time) on the applicable Borrowing Date, the
Swing Line Lender shall make available the Swing Line Loan, in funds immediately
available in Phoenix, to the Administrative Agent at its address specified
pursuant to Article XIII. The Administrative Agent will promptly make the funds
so received from the Swing Line Lender available to the Borrower on the
Borrowing Date at the Administrative Agent’s aforesaid address.


  2.4.4 Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in
full by the Borrower on or before the fifth (5th) Business Day after the
Borrowing Date for such Swing Line Loan. In addition, the Swing Line Lender (i)
may at any time in its sole discretion with respect to any outstanding Swing
Line Loan, or (ii) shall, on the fifth (5th) Business Day after the Borrowing
Date of any Swing Line Loan, require each Lender (including the Swing Line
Lender) to make a Revolving Loan in the amount of such Lender’s Revolving Loan
Pro Rata Share of such Swing Line Loan (including, without limitation, any
interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan. Not later than 1:00 p.m. (Phoenix, Arizona time) on the date of any
notice received pursuant to this Section 2.4.4, each Lender shall make available
its required Revolving Loan, in funds immediately available in Phoenix to the
Administrative Agent at its address specified pursuant to Article XIII.
Revolving Loans made pursuant to this Section 2.4.4 shall initially be Floating
Rate Loans and thereafter may be continued as Floating Rate Loans or converted
into Eurodollar Loans in the manner provided in Section 2.9 and subject to the
other conditions and limitations set forth in Article II. Unless a Lender shall
have notified the Swing Line Lender, prior to its making any Swing Line Loan,
that any applicable condition precedent set forth in Sections 4.1 or 4.2 had not
been satisfied, such Lender’s obligation to make Revolving Loans pursuant to
this Section 2.4.4 to repay Swing Line Loans shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstances,
including, without limitation, (a) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Swing Line Lender
or any other Person, (b) the occurrence or continuance of a Default or Unmatured
Default, (c) any adverse change in the condition (financial or otherwise) of the
Borrower, or (d) any other circumstances, happening or event whatsoever. In the
event that any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.4.4, the Administrative Agent shall be entitled
to receive, retain and apply against such obligation the principal and interest
otherwise payable to such Lender hereunder until the Administrative Agent
receives such payment from such Lender or such obligation is otherwise fully
satisfied. In addition to the foregoing, if for any reason any Lender fails to
make payment to the Administrative Agent of any amount due under this Section
2.4.4, such Lender shall be deemed, at the option of the Administrative Agent,
to have unconditionally and irrevocably purchased from the Swing Line Lender,
without recourse or warranty, an undivided interest and participation in the
applicable Swing Line Loan in the amount of such Revolving Loan, and such
interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received. On the Revolving Loan Termination Date, the Borrower shall repay in
full the outstanding principal balance of the Swing Line Loans.


26

--------------------------------------------------------------------------------

2.5.     Commitment Fee; Aggregate Revolving Loan Commitment.

  2.5.1 Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of the Lenders in accordance with their Revolving Loan Pro Rata
Shares, from and after the Closing Date until the date on which the Aggregate
Revolving Loan Commitment shall be terminated in whole, a commitment fee (the
“Commitment Fee”) accruing at the rate of the then Applicable Fee Rate on the
Available Aggregate Revolving Loan Commitment in effect from time to time;
provided that, to the extent any Swing Line Loan is outstanding, the amount of
the Commitment Fee payable to the Swing Line Lender shall be computed by adding
to its Outstanding Revolving Credit Exposure the outstanding principal amount of
such Swing Line Loan. In the case of each Lender other than the Swing Line
Lender, Swing Line Loans shall not count as usage of the Aggregate Commitment
for purposes of calculating the Commitment Fee. All such Commitment Fees payable
hereunder shall be payable quarterly in arrears on each Payment Date; provided,
that if any Lender continues to have Outstanding Revolving Credit Exposure after
the termination of its Revolving Loan Commitment, then the Commitment Fee shall
continue to accrue and be due and payable pursuant to the terms hereof until
such Outstanding Revolving Credit Exposure is reduced to zero.


  2.5.2 Voluntary Reductions in Aggregate Revolving Loan Commitment. The
Borrower may permanently reduce the Aggregate Revolving Loan Commitment in
whole, or in part, ratably among the Lenders in the minimum amount of $3,000,000
(and in multiples of $1,000,000 in excess thereof), upon at least three (3)
Business Days’ written notice to the Administrative Agent, which notice shall
specify the amount of any such reduction, provided, however, that the amount of
the Aggregate Revolving Loan Commitment may not be reduced below the Aggregate
Outstanding Revolving Credit Exposure. All accrued Commitment Fees shall be
payable on the effective date of any termination of the obligations of the
Lenders to make Credit Extensions hereunder and on the final date upon which all
Loans are repaid.


27

--------------------------------------------------------------------------------

  2.5.3 Increase in Aggregate Revolving Loan Commitment. (i) At any time, but
not more than once during the period commencing on the Closing Date and ending
on the one-year anniversary thereof and not more than once during each
successive one-year anniversary of the Closing Date, the Borrower may request
that the Aggregate Revolving Loan Commitment be increased; provided that,
without the prior written consent of all of the Lenders, (A) the Aggregate
Revolving Loan Commitment shall at no time exceed $200,000,000 minus the
aggregate amount of all reductions in the Aggregate Revolving Loan Commitment
previously made pursuant to Section 2.5.2; (B) such request shall be in an
amount not less than $5,000,000; and (C) the aggregate amount of such increase
shall not exceed $50,000,000. Such request shall be made in a written notice
given to the Administrative Agent and the Lenders by the Borrower not less than
twenty (20) Business Days prior to the proposed effective date of such increase,
which notice (a “Commitment Increase Notice”) shall specify the amount of the
proposed increase in the Aggregate Revolving Loan Commitment and the proposed
effective date of such increase. In the event of such a Commitment Increase
Notice, each of the Lenders shall be given the opportunity to participate in the
requested increase ratably in the proportions that their respective Revolving
Loan Commitments bear to the Aggregate Revolving Loan Commitment under this
Agreement. On or prior to the date that is fifteen (15) Business Days after
receipt of the Commitment Increase Notice, each Lender shall submit to the
Administrative Agent a notice indicating the maximum amount by which it is
willing to increase its Revolving Loan Commitment in connection with such
Commitment Increase Notice (any such notice to the Administrative Agent being
herein a “Lender Increase Notice”). Any Lender which does not submit a Lender
Increase Notice to the Administrative Agent prior to the expiration of such
fifteen (15) Business Day period shall be deemed to have denied any increase in
its Revolving Loan Commitment. In the event that the increases of Revolving Loan
Commitments set forth in the Lender Increase Notices exceed the amount requested
by the Borrower in the Commitment Increase Notice, the Administrative Agent and
the Arranger shall have the right, with the consent of the Borrower, to allocate
the amount of increases necessary to meet the Borrower’s Commitment Increase
Notice. In the event that the Lender Increase Notices are less than the amount
requested by the Borrower, not later than three (3) Business Days prior to the
proposed effective date, the Borrower may notify the Administrative Agent of any
financial institution that shall have agreed to become a “Lender” party hereto
(a “Proposed New Lender”) in connection with the Commitment Increase Notice. Any
Proposed New Lender shall be subject to the consent of the Administrative Agent
(which consent shall not be unreasonably withheld). If the Borrower shall not
have arranged any Proposed New Lender(s) to commit to the shortfall from the
Lender Increase Notices, then the Borrower shall be deemed to have reduced the
amount of its Commitment Increase Notice to the aggregate amount set forth in
the Lender Increase Notices. Based upon the Lender Increase Notices, any
allocations made in connection therewith and any notice regarding any Proposed
New Lender, if applicable, the Administrative Agent shall notify the Borrower
and the Lenders on or before the Business Day immediately prior to the proposed
effective date of the amount of each Lender’s and Proposed New Lenders’
Revolving Loan Commitment (the “Effective Commitment Amount”) and the amount of
the Aggregate Revolving Loan Commitment, which amounts shall be effective on the
following Business Day. Any


28

--------------------------------------------------------------------------------

  increase in the Aggregate Revolving Loan Commitment shall be subject to the
following conditions precedent: (I) as of the date of the Commitment Increase
Notice and as of the proposed effective date of the increase in the Aggregate
Revolving Loan Commitment, all representations and warranties shall be true and
correct in all material respects as though made on such date and no event shall
have occurred and then be continuing which constitutes a Default or Unmatured
Default, (II) the Borrower, the Administrative Agent and each Proposed New
Lender or Lender that shall have agreed to provide a “Revolving Loan Commitment”
in support of such increase in the Aggregate Revolving Loan Commitment shall
have executed and delivered a “Commitment and Acceptance” substantially in the
form of Exhibit I hereto, (III) counsel for the Borrower and for the Guarantors
shall have provided to the Administrative Agent supplemental opinions in form
and substance reasonably satisfactory to the Administrative Agent and (IV) the
Borrower and the Proposed New Lender shall otherwise have executed and delivered
such other instruments and documents as may be required under Article IV or that
the Administrative Agent shall have reasonably requested in connection with such
increase. If any fee shall be charged by the Lenders in connection with any such
increase, such fee shall be in accordance with then prevailing market
conditions, which market conditions shall have been reasonably documented by the
Administrative Agent to the Borrower. No less than two (2) Business Days prior
to the effective date of the increase of the Aggregate Revolving Loan
Commitment, the Administrative Agent shall notify the Borrower of the amount of
the fee to be charged by the Lenders, and the Borrower may, at least one (1)
Business Day prior to such effective date, cancel its request for the commitment
increase. If the commitment increase is cancelled pursuant to the immediately
preceding sentence, the Borrower’s cancelled increase request shall not be
counted towards the Borrower’s maximum number of increase requests permitted by
the first sentence of this Section 2.5.3(i). Upon satisfaction of the conditions
precedent to any increase in the Aggregate Revolving Loan Commitment, the
Administrative Agent shall promptly advise the Borrower and each Lender of the
effective date of such increase. Upon the effective date of any increase in the
Aggregate Revolving Loan Commitment that is supported by a Proposed New Lender,
such Proposed New Lender shall be a party to this Agreement as a Lender and
shall have the rights and obligations of a Lender hereunder. Nothing contained
herein shall constitute, or otherwise be deemed to be, a commitment on the part
of any Lender to increase its Revolving Loan Commitment hereunder at any time.


29

--------------------------------------------------------------------------------

  (ii) For purposes of this clause (ii), (A) the term “Buying Lender(s)” shall
mean (1) each Lender the Effective Commitment Amount of which is greater than
its Revolving Loan Commitment prior to the effective date of any increase in the
Aggregate Revolving Loan Commitment and (2) each Proposed New Lender that is
allocated an Effective Commitment Amount in connection with any Commitment
Increase Notice and (B) the term “Selling Lender(s)” shall mean each Lender
whose Revolving Loan Commitment is not being increased from that in effect prior
to such increase in the Aggregate Revolving Loan Commitment. Effective on the
effective date of any increase in the Aggregate Revolving Loan Commitment
pursuant to clause (i) above, each Selling Lender hereby sells, grants, assigns
and conveys to each Buying Lender, without recourse, warranty, or representation
of any kind, except as specifically provided herein, an undivided percentage in
such Selling Lender’s right, title and interest in and to its outstanding Credit
Extensions in the respective dollar amounts and percentages necessary so that,
from and after such sale, each such Selling Lender’s outstanding Credit
Extensions shall equal such Selling Lender’s Revolving Loan Pro Rata Share
(calculated based upon the Effective Commitment Amounts) of the outstanding
Credit Extensions. Effective on the effective date of the increase in the
Aggregate Revolving Loan Commitment pursuant to clause (i) above, each Buying
Lender hereby purchases and accepts such grant, assignment and conveyance from
the Selling Lenders. Each Buying Lender hereby agrees that its respective
purchase price for the portion of the outstanding Credit Extensions purchased
hereby shall equal the respective dollar amount necessary so that, from and
after such payments, each Buying Lender’s outstanding Credit Extensions shall
equal such Buying Lender’s Revolving Loan Pro Rata Share (calculated based upon
the Effective Commitment Amounts) of the outstanding Credit Extensions. Such
amount shall be payable on the effective date of the increase in the Aggregate
Revolving Loan Commitment by wire transfer of immediately available funds to the
Administrative Agent. the Administrative Agent, in turn, shall wire transfer any
such funds received to the Selling Lenders, in same day funds, for the sole
account of the Selling Lenders. Each Selling Lender hereby represents and
warrants to each Buying Lender that such Selling Lender owns the Credit
Extensions being sold and assigned hereby for its own account and has not sold,
transferred or encumbered any or all of its interest in such Credit Extensions,
except for participations which will be extinguished upon payment to Selling
Lender of an amount equal to the portion of the outstanding Credit Extensions
being sold by such Selling Lender. Each Buying Lender hereby acknowledges and
agrees that, except for each Selling Lender’s representations and warranties
contained in the foregoing sentence, each such Buying Lender has entered into
its Commitment and Acceptance with respect to such increase on the basis of its
own independent investigation and has not relied upon, and will not rely upon,
any explicit or implicit written or oral representation, warranty or other
statement of the Lenders or the Administrative Agent concerning the
authorization, execution, legality, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or the other Loan Documents. The
Borrower hereby agrees to compensate each Selling Lender for all losses,
expenses and liabilities incurred by each Lender in connection with the sale and
assignment of any Eurodollar Loan hereunder on the terms and in the manner as
set forth in Section 3.4.


2.6.     Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $250,000, and each Floating Rate Advance (other than an
Advance to repay Swing Line Loans) shall be in the minimum amount of $250,000,
provided, however, that any Floating Rate Advance may be in the amount of the
Adjusted Available Aggregate Revolving Loan Commitment minus the Aggregate
Outstanding Revolving Credit Exposure at such time.

2.7.     Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or any portion of the outstanding Floating Rate Advances
(other than Swing Line Loans), in a minimum aggregate amount of $250,000, in
each case upon prior notice to the Administrative Agent by 10:00 a.m. (Phoenix,
Arizona time) at least one Business Day prior to the date of such payment. The
Borrower may at any time pay, without penalty or premium, all outstanding Swing
Line Loans, or, in a minimum amount of $100,000, any portion of the outstanding
Swing Line Loans, with notice to the Administrative Agent and the Swing Line
Lender by 11:00 a.m. (Phoenix, Arizona time) on the date of repayment. The
Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Eurodollar Advances, or, in a minimum aggregate amount of
$250,000, any portion of the outstanding Eurodollar Advances upon three (3)
Business Days’ prior notice to the Administrative Agent.

30

--------------------------------------------------------------------------------

2.8.     Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time; provided that
there shall be no more than 30 Interest Periods in effect with respect to all of
the Loans at any time, unless such limit has been waived by the Administrative
Agent in its sole discretion. The Borrower shall give the Administrative Agent
irrevocable notice (a “Borrowing Notice”) not later than 10:00 a.m. (Phoenix,
Arizona time) at least one Business Day before the Borrowing Date of each
Floating Rate Advance (other than a Swing Line Loan) and 12:00 noon (Phoenix,
Arizona time) at least three Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:

  (i)      the Borrowing Date, which shall be a Business Day, of such Advance,


  (ii)      the aggregate amount of such Advance,


  (iii)      the Type of Advance selected, and


  (iv)      in the case of each Eurodollar Advance, the Interest Period
applicable thereto.


Not later than 1:00 p.m. (Phoenix, Arizona time) on each Borrowing Date, each
Lender shall make available its Loan or Loans in Federal or other funds
immediately available in Phoenix to the Administrative Agent at its address
specified pursuant to Article XIII. The Administrative Agent will promptly make
the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.

2.9.     Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default. Floating Rate Advances (other
than Swing Line Advances) shall continue as Floating Rate Advances unless and
until such Floating Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.9 or are repaid in accordance with Section 2.7. Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2.6, the Borrower may elect
from time to time to convert all or any part of an Advance of any Type (other
than a Swing Line Advance) into any other Type or Types of Advances; provided
that any conversion of any Eurodollar Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto. Notwithstanding anything to
the contrary contained in this Section 2.9, during the continuance of a Default
or an Unmatured Default, the Administrative Agent may (or shall at the direction
of the Required Lenders), by notice to the Borrower, declare that no Advance may
be made, converted or continued as a Eurodollar Advance. The Borrower shall give
the Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”)
of each conversion of an Advance or continuation of a Eurodollar Advance not
later than 10:00 a.m. (Phoenix, Arizona time) at least one (1) Business Day, in
the case of a conversion into a Floating Rate Advance, or three (3) Business
Days, in the case of a conversion into or continuation of a Eurodollar Advance,
prior to the date of the requested conversion or continuation, specifying:

31

--------------------------------------------------------------------------------

(i)     the requested date, which shall be a Business Day, of such conversion or
continuation,


(ii)     the aggregate amount and Type of the Advance which is to be converted
or continued, and


(iii)     the amount of such Advance which is to be converted into or continued
as a Eurodollar Advance and the duration of the Interest Period applicable
thereto.


2.10.     Changes in Interest Rate, etc. Each Floating Rate Advance (other than
a Swing Line Advance) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.9, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
fully paid at a rate per annum equal to the Floating Rate for such day. Changes
in the rate of interest on that portion of any Advance maintained as a Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate. Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Administrative Agent as applicable to
such Eurodollar Advance based upon the Borrower’s selections under Sections 2.8
and 2.9 and otherwise in accordance with the terms hereof. No Interest Period in
respect of any Revolving Loan may end after the Revolving Loan Termination Date.

2.11.     Rates Applicable After Default. During the continuance of a Default
(including the Borrower’s failure to pay any Loan at maturity) the Required
Lenders may, at their option, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that (i) each Eurodollar Advance shall bear interest for the
remainder of the applicable Interest Period at the rate otherwise applicable to
such Interest Period plus 2% per annum, (ii) each Floating Rate Advance shall
bear interest at a rate per annum equal to the Floating Rate in effect from time
to time plus 2% per annum, and (iii) the LC Fee shall be increased by 2% per
annum; provided that, during the continuance of a Default under Section 7.6 or
7.7, the interest rates set forth in clauses (i) and (ii) above and the increase
in the LC Fee set forth in clause (iii) above shall be applicable to all Credit
Extensions, Advances, fees and other Obligations hereunder without any election
or action on the part of the Administrative Agent or any Lender.

32

--------------------------------------------------------------------------------

2.12.     Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by 12:00 noon (Phoenix, Arizona time) on the date when due and shall
(except with respect to repayments of Swing Line Loans, and except in the case
of Reimbursement Obligations for which the LC Issuer has not been fully
indemnified by the Lenders, or as otherwise specifically required hereunder) be
applied ratably by the Administrative Agent among the Lenders. Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds that the Administrative Agent received at its address specified
pursuant to Article XIII or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender. The Administrative Agent
is hereby authorized to charge the account of the Borrower maintained with
JPMorgan for each payment of the Obligations as it becomes due hereunder. Each
reference to the Administrative Agent in this Section 2.12 shall also be deemed
to refer, and shall apply equally, to the LC Issuer in the case of payments
required to be made by the Borrower to the LC Issuer pursuant to Section 2.20.6.

2.13.     Noteless Agreement; Evidence of Indebtedness.

  (i) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.


  (ii) The Administrative Agent shall also maintain accounts in which it will
record (a) the date and the amount of each Loan made hereunder, the Type thereof
and the Interest Period (in the case of a Eurodollar Advance) with respect
thereto, (b) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder, (c) the
original stated amount of each Facility LC and the amount of LC Obligations
outstanding at any time, (d) the effective date and amount of each Assignment
Agreement delivered to and accepted by it and the parties thereto pursuant to
Section 12.3, (e) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof, and (f) all other
appropriate debits and credits as provided in this Agreement, including, without
limitation, all fees, charges, expenses and interest.


33

--------------------------------------------------------------------------------

  (iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.


  (iv) Any Lender may request that its Revolving Loans or, in the case of the
Swing Line Lender, the Swing Line Loans, be evidenced by promissory notes (the
“Notes”) in substantially the form of Exhibit E-1 or E-2, with appropriate
changes for notes evidencing Swing Line Loans. In such event, the Borrower shall
prepare, execute and deliver to such Lender such Note(s) payable to the order of
such Lender. Thereafter, the Loans evidenced by such Note(s) and interest
thereon shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note(s) for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (i) and (ii) above.


2.14.     Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation, signed
by an Authorized Officer, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.

2.15.     Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance shall be payable in arrears on the first day of each
calendar month, commencing with the first such date to occur after the Closing
Date, on any date on which the Floating Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity. Interest accrued on that portion of
the outstanding principal amount of any Floating Rate Advance converted into a
Eurodollar Advance on a day other than a Payment Date shall be payable on the
date of conversion. Interest accrued on each Eurodollar Advance shall be payable
on the last day of its applicable Interest Period, on any date on which the
Eurodollar Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest on Eurodollar
Advances, LC Fees and all other fees hereunder shall be calculated for actual
days elapsed on the basis of a 360-day year. Interest on Floating Rate Advances
shall be calculated for actual days elapsed on the basis of a 365/366-day year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to 12:00 noon
(Phoenix, Arizona time) at the place of payment. If any payment of principal of
or interest on an Advance, any fees or any other amounts payable to the
Administrative Agent or any Lender hereunder shall become due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.

34

--------------------------------------------------------------------------------

2.16.     Notification of Advances, Interest Rates, Prepayments and Revolving
Loan Commitment Reductions; Availability of Loans. Promptly after receipt
thereof, the Administrative Agent will notify each Lender of the contents of
each Aggregate Revolving Loan Commitment reduction notice, Borrowing Notice,
Swing Line Borrowing Notice, Conversion/Continuation Notice, and repayment
notice received by it hereunder. Promptly after notice from the LC Issuer, the
Administrative Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder. The Administrative Agent will notify the
Borrower and each Lender of the interest rate applicable to each Eurodollar
Advance promptly upon determination of such interest rate and will give the
Borrower and each Lender prompt notice of each change in the Alternate Base
Rate. Not later than 1:00 p.m. Phoenix, Arizona time) on each Borrowing Date,
each Lender shall make available its Revolving Loan or Revolving Loans in funds
immediately available in Phoenix to the Administrative Agent at its address
specified pursuant to Article XIII. The Administrative Agent will promptly make
the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.

2.17.     Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as
applicable, and may change its Lending Installation from time to time. All terms
of this Agreement shall apply to any such Lending Installation and the Loans,
Facility LCs, participations in LC Obligations and any Notes issued hereunder
shall be deemed held by each Lender or the LC Issuer, as applicable, for the
benefit of any such Lending Installation. Each Lender and the LC Issuer may, by
written notice to the Administrative Agent and the Borrower in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made.

2.18.     Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

35

--------------------------------------------------------------------------------

2.19.     Replacement of Lender. If the Borrower is required pursuant to Section
3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Floating Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 3.3 (any Lender so
affected an “Affected Lender”), the Borrower may elect, if such amounts continue
to be charged or such suspension is still effective, to terminate or replace the
Revolving Loan Commitment, and Loans of such Affected Lender, provided that no
Default or Unmatured Default shall have occurred and be continuing at the time
of such termination or replacement, and provided further that, concurrently with
such termination or replacement, (i) if the Affected Lender is being replaced,
another bank or other entity which is reasonably satisfactory to the Borrower
and the Administrative Agent shall agree, as of such date, to purchase for cash
the Outstanding Revolving Credit Exposure of the Affected Lender pursuant to an
Assignment Agreement substantially in the form of Exhibit C and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be terminated as of such date and to comply with the
requirements of Section 12.3 applicable to assignments, and (ii) the Borrower
shall pay to such Affected Lender in immediately available funds on the day of
such replacement (A) all interest, fees and other amounts then accrued but
unpaid to such Affected Lender by the Borrower hereunder to and including the
date of termination, including without limitation payments due to such Affected
Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 3.4 had the Loans of such Affected Lender been prepaid on such
date rather than sold to the replacement Lender, in each case to the extent not
paid by the purchasing lender and (iii) if the Affected Lender is being
terminated, the Borrower shall pay to such Affected Lender all Obligations due
to such Affected Lender (including the amounts described in the immediately
preceding clauses (i) and (ii) plus, to the extent not paid by the replacement
Lender, the outstanding principal balance of such Affected Lender’s Credit
Extensions).

2.20.     Facility LCs.

  2.20.1 Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial Letters of Credit
(each, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action, a “Modification”), from
time to time from and including the date of this Agreement and prior to the
Revolving Loan Termination Date upon the request of the Borrower; provided that,
immediately after each such Facility LC is issued or Modified, (i) the aggregate
amount of the outstanding LC Obligations shall not exceed $5,000,000 and (ii)
the Aggregate Outstanding Revolving Credit Exposure shall not exceed the
Adjusted Available Aggregate Revolving Loan Commitment. No Facility LC shall
have an expiry date later than the earlier of (x) the fifteenth Business Day
prior to the Revolving Loan Termination Date and (y) one year after its
issuance; provided that any Facility LC with a one-year term may provide for the
renewal thereof for additional one-year periods (which in no event shall extend
beyond the date referred to in the preceding clause (x)).


36

--------------------------------------------------------------------------------

  2.20.2 Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.20, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its
Revolving Loan Pro Rata Share.


  2.20.3 Notice. Subject to Section 2.20.1, the Borrower shall give the LC
Issuer notice prior to 10:00 a.m. (Phoenix, Arizona time) at least five Business
Days prior to the proposed date of issuance or Modification of each Facility LC,
specifying the beneficiary, the proposed date of issuance (or Modification) and
the expiry date of such Facility LC, and describing the proposed terms of such
Facility LC and the nature of the transactions proposed to be supported thereby.
Upon receipt of such notice, the LC Issuer shall promptly notify the
Administrative Agent, and, upon issuance only, the Administrative Agent shall
promptly notify each Lender, of the contents thereof and of the amount of such
Lender’s participation in such proposed Facility LC. The issuance or
Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to the LC Issuer and that the
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as the LC
Issuer shall have reasonably requested (each, a “Facility LC Application”). In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.


  2.20.4 LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Revolving
Loan Pro Rata Shares, a letter of credit fee at a per annum rate equal to the
Applicable Margin for Eurodollar Loans in effect from time to time on the
average daily undrawn stated amount under such Facility LC, such fee to be
payable in arrears on each Payment Date. The Borrower shall also pay to the LC
Issuer for its own account (x) at the time of issuance of each Facility LC which
is a standby letter of credit, a fronting fee in an amount equal to 0.125% times
the face amount of such Facility LC, (y) in connection with each Facility LC
which is a commercial letter of credit, a fee in accordance with the LC Issuer’s
customary commissions for such letters of credit and (z) documentary and
processing charges in connection with the issuance or Modification of and draws
under Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time. Each fee described in this Section
2.20.4 shall constitute an “LC Fee”.


37

--------------------------------------------------------------------------------

  2.20.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”). The responsibility of the LC Issuer to the Borrower and
each Lender shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC. The LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse the LC Issuer
on demand for (i) such Lender’s Revolving Loan Pro Rata Share of the amount of
each payment made by the LC Issuer under each Facility LC to the extent such
amount is not reimbursed by the Borrower pursuant to Section 2.20.6 below, plus
(ii) interest on the foregoing amount to be reimbursed by such Lender, for each
day from the date of the LC Issuer’s demand for such reimbursement (or, if such
demand is made after 11:00 a.m. (Phoenix, Arizona time) on such date, from the
next succeeding Business Day) to the date on which such Lender pays the amount
to be reimbursed by it, at a rate of interest per annum equal to the Federal
Funds Effective Rate for the first three days and, thereafter, at a rate of
interest equal to the rate applicable to Floating Rate Advances.


  2.20.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. If the
Borrower at any time fails to repay a Reimbursement Obligation pursuant to this
Section 2.20, such unpaid Reimbursement Obligation shall at that time be
automatically converted into an obligation and the Borrower shall be deemed to
have elected to borrow a Revolving Loan from the Lenders, as of the date of the
payment by the LC Issuer giving rise to the Reimbursement Obligation equal in
amount to the amount of the unpaid Reimbursement Obligation. Such Revolving Loan
shall be made as of the date of the payment giving rise to such Reimbursement
Obligation, automatically, without notice and without any requirement to satisfy
the conditions precedent otherwise applicable to a Revolving Loan if the
Borrower shall have failed to make such payment to the Administrative Agent for
the account of the LC Issuer prior to such time. Such Revolving Loan shall
constitute a Floating Rate Advance and the proceeds of such Advance shall be
used to repay such Reimbursement Obligation. If, for any reason, the Borrower
fails to repay a Reimbursement Obligation on the day such Reimbursement
Obligation arises and, for any reason, the Lenders are unable to make or have no
obligation to make a Revolving Loan, then such Reimbursement Obligation shall
bear interest from and after such day, until paid in full, at the interest rate
applicable to a Floating Rate Advance. The Borrower agrees to indemnify the LC
Issuer against any loss or expense determined by the LC Issuer in good faith to
have resulted from any conversion pursuant to this Section 2.20 by reason of the
inability of the LC Issuer to convert the amount received from the Borrower or
from the Lenders, as applicable, into an amount equal to the amount of such
Reimbursement Obligation. The LC Issuer will pay to each Lender ratably in
accordance with its Revolving Loan Pro Rata Share all amounts received by it
from the Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by the LC Issuer,
but only to the extent such Lender has made payment to the LC Issuer in respect
of such Facility LC pursuant to Section 2.20.5.


38

--------------------------------------------------------------------------------

  2.20.7 Obligations Absolute. The Borrower’s obligations under this Section
2.20 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.20.7 is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.20.6.


  2.20.8 Actions of LC Issuer. The LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.20, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.


  2.20.9 Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees (collectively, the “LC
Indemnitees”) from and against any and all claims and damages, losses,
liabilities, costs or expenses which such Lender, the LC Issuer or the
Administrative Agent may incur (or which may be claimed against such Lender, the
LC Issuer or the Administrative Agent by any Person whatsoever) by reason of or
in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses which the LC Issuer may incur by reason of or in
connection with (i) the failure of any other Lender to fulfill or comply with
its obligations to the LC Issuer hereunder (but nothing herein contained shall
affect any rights the Borrower may have against any defaulting Lender) or (ii)
by reason of or on account of the LC Issuer issuing any Facility LC which
specifies that the term “Beneficiary” included therein includes any successor by
operation of law of the named Beneficiary, but which Facility LC does not
require that any drawing by any such successor Beneficiary be accompanied by a
copy of a legal document, satisfactory to the LC Issuer, evidencing the
appointment of such successor Beneficiary; provided that the Borrower shall not
be required to indemnify any LC Indemnitee for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(x) the willful misconduct or gross negligence of such LC Indemnitee or (y) the
LC Issuer’s failure to pay under any Facility LC after the presentation to it of
a request strictly complying with the terms and conditions of such Facility LC.
Nothing in this Section 2.20.9 is intended to limit the obligations of the
Borrower under any other provision of this Agreement.


39

--------------------------------------------------------------------------------

  2.20.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance
with its Revolving Loan Pro Rata Share, indemnify the LC Issuer, its affiliates
and their respective directors, officers, agents and employees (to the extent
not reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.20 or any action taken or omitted by such indemnitees hereunder.


  2.20.11 Facility LC Collateral Account. The Borrower agrees that it will, upon
the request of the Administrative Agent or the Required Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Article XIII,
in the name of the Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which the Borrower
shall have no interest other than as set forth in Section 8.1. The Borrower
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Lenders and the LC Issuer, a security interest in
all of the Borrower’s right, title and interest in and to all funds which may
from time to time be on deposit in the Facility LC Collateral Account to secure
the prompt and complete payment and performance of the Secured Obligations. The
Administrative Agent will invest any funds on deposit from time to time in the
Facility LC Collateral Account in certificates of deposit of JPMorgan having a
maturity not exceeding 30 days. Nothing in this Section 2.20.11 shall either
require the Borrower or any Guarantor to deposit any funds in the Facility LC
Collateral Account or limit the right of the Administrative Agent to release any
funds held in the Facility LC Collateral Account in each case other than as
required by Section 2.2 or Section 8.1.


  2.20.12 Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.


40

--------------------------------------------------------------------------------


ARTICLE III


YIELD PROTECTION; TAXES

3.1.     Yield Protection. If, on or after the Closing Date, the adoption of any
law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in any such law, rule, regulation, policy, guideline or directive or in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

  (i) subjects any Lender or any applicable Lending Installation or the LC
Issuer to any additional Taxes, or changes the basis of taxation of payments
(other than with respect to Excluded Taxes) to any Lender or the LC Issuer in
respect of its Revolving Loan Commitments, Eurodollar Loans, Facility LCs or
participations therein, or


  (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or


  (iii) imposes any other condition (other than with respect to Taxes) the
result of which is to increase the cost to any Lender or any applicable Lending
Installation of making, funding or maintaining its Revolving Loan Commitment or
Eurodollar Loans or of issuing or participating in Facility LCs, or reduces any
amount receivable by any Lender or any applicable Lending Installation or the LC
Issuer in connection with its Revolving Loan Commitment or Eurodollar Loans or
Facility LCs (including participations therein), or requires any Lender or any
applicable Lending Installation or the LC Issuer to make any payment calculated
by reference to the amount of Revolving Loan Commitment or Eurodollar Loans or
Facility LCs (including participations therein) held or interest or LC Fees
received by it, by an amount deemed material by such Lender or the LC Issuer, as
applicable.


and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer of making or maintaining its
Eurodollar Loans or Revolving Loan Commitment or of issuing or participating in
Facility LCs, as applicable, or to reduce the return received by such Lender or
applicable Lending Installation or LC Issuer in connection with such Eurodollar
Loans or Revolving Loan Commitment, or Facility LCs (including participations
therein), then, within 15 days of demand, accompanied by the written statement
required by Section 3.6, by such Lender or LC Issuer, the Borrower shall pay
such Lender or LC Issuer such additional amount or amounts as will compensate
such Lender or LC Issuer for such increased cost or reduction in amount
received; provided that the Borrower shall not be required to compensate any
Lender or LC Issuer pursuant to this subsection for any increased cost or
reduction in respect of a period occurring more than six months prior to the
date that such Lender or LC Issuer notifies the Borrower of such intention to
claim compensation therefor unless the circumstances giving rise to such
increased cost or reduction became applicable retroactively, in which case no
such time limitation shall apply so long as such Lender or LC Issuer requests
compensation within six months from the date such circumstances become
applicable.

41

--------------------------------------------------------------------------------

3.2.     Changes in Capital Adequacy Regulations. If a Lender or LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or LC Issuer, any Lending Installation of such Lender or LC Issuer or any
corporation controlling such Lender or LC Issuer is increased as a result of a
Change, then, within 15 days of demand, accompanied by the written statement
required by Section 3.6, by such Lender or LC Issuer, the Borrower shall pay
such Lender or LC Issuer the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which such Lender or
LC Issuer determines is attributable to this Agreement, its Outstanding
Revolving Credit Exposure, its Revolving Loan Commitment to make Revolving Loans
and issue or participate in Facility LCs, as applicable, hereunder (after taking
into account such Lender’s or LC Issuer’s policies as to capital adequacy).
“Change” means (i) any change after the Closing Date in the Risk-Based Capital
Guidelines or (ii) any adoption of, or change in, or change in the
interpretation or administration of any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Closing Date which
affects the amount of capital required or expected to be maintained by any
Lender or LC Issuer or any Lending Installation or any corporation controlling
any Lender or LC Issuer. “Risk-Based Capital Guidelines” means (i) the
risk-based capital guidelines in effect in the United States on the Closing
Date, including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the Closing Date; provided that the Borrower shall
not be required to compensate any Lender or LC Issuer pursuant to this Section
for any reduction in respect of a period occurring more than six months prior to
the date of such notification of the intent to claim compensation therefor
unless the circumstances giving rise to such reduction become applicable
retroactively in which case no such time limitation shall apply so long as such
Lender or LC issuer requests compensation within six months from the date such
circumstances become applicable.

42

--------------------------------------------------------------------------------

3.3.     Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) the Required Lenders determine in good faith
that (i) deposits of a type and maturity appropriate to match fund Eurodollar
Advances are not available or (ii) the interest rate applicable to Eurodollar
Advances does not accurately reflect the cost of making or maintaining
Eurodollar Advances, or (iii) no reasonable basis exists for determining the
Eurodollar Base Rate, then the Administrative Agent shall suspend the
availability of Eurodollar Advances and require any affected Eurodollar Advances
to be repaid or converted to Floating Rate Advances on the respective last days
of the then current Interest Periods with respect to such Revolving Loans or
within such earlier period as required by law, subject to the payment of any
funding indemnification amounts required by Section 3.4.

3.4.     Funding Indemnification. If any payment of a Eurodollar Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made or continued, or a Floating Rate Advance is not converted into a Eurodollar
Advance, on the date specified by the Borrower for any reason other than default
by the Lenders, or a Eurodollar Advance is not prepaid on the date specified by
the Borrower for any reason, the Borrower, upon notice from, or on behalf of,
any Lender will promptly compensate each Lender for any loss or cost incurred by
it resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance.

3.5.     Taxes.

43

--------------------------------------------------------------------------------

  (i) All payments by the Borrower to or for the account of any Lender or the LC
Issuer or the Administrative Agent hereunder or under any Note shall be made
free and clear of and without deduction for any and all Taxes. If the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to any Lender, LC Issuer or the Administrative Agent, (a) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender, LC Issuer or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
or, if a receipt cannot be obtained with reasonable efforts, such other evidence
of payment as is reasonably acceptable to the Administrative Agent, in each case
within 30 days after such payment is made; provided that no such additional
amount shall be required to be paid under this Section except to the extent that
any change after the date such Lender, LC Issuer or the Administrative Agent
became a Lender, LC Issuer or Administrative Agent results in an increase in the
rate of such deduction, withholding or payment from that in effect at the date
on which such Lender, LC Issuer or Administrative Agent became a Lender, LC
Issuer or Administrative Agent.


  (ii) In addition, the Borrower shall pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application (“Other Taxes”).


  (iii) The Borrower shall indemnify the Administrative Agent, the LC Issuer and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent, the LC Issuer or such Lender as a
result of its Revolving Loan Commitment, any Credit Extensions made by it
hereunder, any Facility LC issued or participated in by it hereunder, or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Payments due under this indemnification shall be made within 30
days of the date the Administrative Agent, the LC Issuer or such Lender makes
demand therefor pursuant to Section 3.6.


  (iv) Each Lender that is not incorporated under the laws of the United States
of America or a state thereof (each a “Non-U.S. Lender”) agrees that it will,
not more than ten Business Days after the date on which it becomes a party to
this Agreement (but in any event before a payment is due to it hereunder), (i)
deliver to each of the Borrower and the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, or (ii) in the case of a Non-U.S. Lender that is fiscally
transparent, deliver to the Administrative Agent a United States Internal
Revenue Form W-8IMY together with the applicable accompanying forms, W-8 or W-9,
as the case may be, and certify that it is entitled to an exemption from United
States backup withholding tax. Each Non-U.S. Lender further undertakes to
deliver to each of the Borrower and the Administrative Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrower or the Administrative Agent. All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Borrower and the Administrative Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax.


44

--------------------------------------------------------------------------------

  (v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv) above, the Borrower shall take such
commercially reasonable steps as such Non-U.S. Lender shall reasonably request
to assist such Non-U.S. Lender to recover such Taxes at such Non U.S. Lender’s
cost and expense.


  (vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.


  (vii) If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement.


45

--------------------------------------------------------------------------------

3.6.     Lender Statements; Survival of Indemnity. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type, currency and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.

3.7.     Alternative Lending Installation. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, reasonably and materially disadvantageous to such Lender. A
Lender’s designation of an alternative Lending Installation shall not affect the
Borrower’s rights under Section 2.19 to replace a Lender.


ARTICLE IV


CONDITIONS PRECEDENT

4.1.     Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder, unless the following conditions precedent
have been satisfied and, if applicable, the Borrower has furnished to the
Administrative Agent with sufficient copies for the Lenders:

46

--------------------------------------------------------------------------------

  4.1.1 Copies of the articles or certificate of incorporation (or the
equivalent thereof) of each initial Credit Party, in each case, together with
all amendments thereto, and a certificate of good standing, each certified by
the appropriate governmental officer in its jurisdiction of organization, as
well as any other information required by Section 326 of the USA Patriot Act, 31
U.S.C. Section 5318 or otherwise necessary for the Administrative Agent or any
Lender to verify the identity of such Credit Party as required by Section 326 of
the USA Patriot Act, 31 U.S.C. Section 5318.


  4.1.2 Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of each initial Credit Party, in each case, of its by-laws
and of its Board of Directors’ resolutions and of resolutions or actions of any
other body authorizing the execution of the Loan Documents to which such Credit
Party is a party.


  4.1.3 An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of each initial Credit Party, in each
case, which shall identify by name and title and bear the signatures of the
Authorized Officers and any other officers of such Credit Party authorized to
sign the Loan Documents to which such Credit Party is party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by such Credit Party.


  4.1.4 A certificate signed by the chief financial officer of the Borrower,
stating that on the initial Credit Extension Date (a) no Default or Unmatured
Default has occurred and is continuing, (b) all of the representations and
warranties in Article V shall be true and correct in all material respects as of
such date and (c) no material adverse change in the business, Property,
condition (financial or otherwise), operations or results of operations or
prospects of the Borrower or any of its Subsidiaries has occurred since December
31, 2004.


  4.1.5 A written opinion of the initial Credit Parties’ counsel, in form and
substance reasonably satisfactory to the Administrative Agent and addressed to
the Lenders, in substantially the form of Exhibit A.


  4.1.6 Any Notes requested by a Lender pursuant to Section 2.13 payable to the
order of each such requesting Lender.


  4.1.7 Written money transfer instructions, in substantially the form of
Exhibit D, addressed to the Administrative Agent and signed by an Authorized
Officer, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.


  4.1.8 The Administrative Agent shall have determined that (i) there is an
absence of any material adverse change or disruption in primary or secondary
loan syndication markets, financial markets or in capital markets generally that
would likely impair syndication of the Credit Extensions hereunder, (ii) the
Borrower has cooperated with the Administrative Agent’s syndication efforts,
including, without limitation, by providing the Administrative Agent with
information regarding the Borrower’s operations and prospects and such other
information as the Administrative Agent deems necessary to successfully
syndicate the Credit Extensions hereunder and (iii) no material adverse change
in the business, condition (financial or otherwise), operations, performance,
properties or prospects of (a) the Borrower or any of the Borrower’s
Subsidiaries since December 31, 2004 or (b) the Jefferson Capital Acquired
Assets since May 31, 2005.


47

--------------------------------------------------------------------------------

  4.1.9 An initial compliance certificate, dated as of the Closing Date, in
substantially the form of Exhibit B hereto, with such adjustments and amendments
as are mutually acceptable to the Borrower and the Administrative Agent.


  4.1.10 The Administrative Agent and the Lenders shall have received, in form
and substance satisfactory to the Administrative Agent, pro forma financial
statement projections for each fiscal quarter and fiscal year through the
Borrower’s fiscal year ending on or about December 31, 2007 (“Projections”),
together with such information as the Administrative Agent and the Lenders may
reasonably request to confirm the tax, legal, and business assumptions made in
such Projections, such Projections demonstrating, in the reasonable judgment of
the Administrative Agent and the Lenders, together with all other information
then available to the Administrative Agent and the Lenders, that the Borrower
and its Subsidiaries have the ability to repay their debts and satisfy the
respective other obligations as and when due and to comply with Sections 6.21
through 6.24 and Section 6.31.


  4.1.11 The Administrative Agent and the Lenders shall have received a
certificate from the Chief Financial Officer of the Borrower certifying that the
Borrower is solvent and will be solvent subsequent to incurring the Indebtedness
hereunder (including the Credit Extensions to finance the Jefferson Capital
Acquisition), will be able to pay its debts and liabilities as they become due
and will not be left with unreasonably small capital with which to engage in its
businesses.


  4.1.12 The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent of the termination of the Existing
Financing Arrangements and the agreements relating thereto, all taking effect
concurrently with the effectiveness of this Agreement.


  4.1.13 No order, judgment or decree of any arbitrator or Governmental
Authority shall purport to enjoin or restrain (i) any Lender from making the
initial Credit Extension and (ii) the Jefferson Capital Acquisition.


48

--------------------------------------------------------------------------------

  4.1.14 The Administrative Agent shall have received:


  (i) audited financial statements of the Borrower for the fiscal year ended
December 31, 2004 and (ii) unaudited financial statements of the Borrower for
the fiscal quarter ended March 31, 2005; and


  (ii) evidence satisfactory to the Administrative Agent that Jefferson
Capital’s and Borrower’s respective directors shall have approved the Jefferson
Capital Acquisition; and all regulatory and legal approvals for the Jefferson
Capital Acquisition shall have been obtained.


  4.1.15 The amounts and forms of consideration paid in connection with the
Jefferson Capital Acquisition shall be acceptable to the Administrative Agent
and the Jefferson Capital Acquisition shall be consummated on the terms
reasonably acceptable to the Administrative Agent substantially concurrently
with the initial funding under this Agreement.


  4.1.16 The agreement or agreements evidencing the Jefferson Capital
Acquisition (collectively, the “Acquisition Agreement”) must contain terms and
conditions which are acceptable the Administrative Agent (including, without
limitation, the consideration to be paid in the Jefferson Capital Acquisition),
the representations and warranties in the Acquisition Agreement shall be
accurate as of the date of the Jefferson Capital Acquisition closing and the
conditions therein shall have been satisfied or waived with the consent of the
Administrative Agent.


  4.1.17 The Borrower shall have demonstrated, to the Administrative Agent’s
reasonable satisfaction, pro forma compliance with all financial covenants set
forth in the Loan Documents.


  4.1.18 The Borrower shall have provided, to the Administrative Agent’s
reasonable satisfaction, documentation describing the sources and uses of funds
necessary for the consummation of the Jefferson Capital Acquisition.


  4.1.19 Such other documents as the Administrative Agent or its counsel may
have reasonably requested, including, without limitation, those documents set
forth in Exhibit G hereto.


4.2.     Each Credit Extension. The Lenders shall not (except as otherwise set
forth in Section 2.4.4 with respect to Revolving Loans extended for the purpose
of repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Credit Extension Date:

  4.2.1 There exists no Default or Unmatured Default.


  4.2.2 The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.


49

--------------------------------------------------------------------------------

  4.2.3 No order, judgment or decree of any arbitrator or Governmental Authority
shall purport to enjoin or restrain any Lender from making such Credit
Extension.


  4.2.4 If, after giving to effect to such Credit Extension and any repayment of
Loans to be made on the date such Credit Extension is made, the Aggregate
Outstanding Revolving Credit Exposure will be increased above the amount of the
Borrowing Base as shown on the then most recently delivered Borrowing Base
Certificate, the Lenders and the Administrative Agent shall have received an
updated Borrowing Base Certificate as of a later date demonstrating Borrowing
Base availability to support such increased Aggregate Outstanding Revolving
Credit Exposure.


        Each Borrowing Notice or Swing Line Borrowing Notice, as the case may
be, or request for issuance of a Facility LC, with respect to each such Credit
Extension shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2.1, 4.2.2, 4.2.3 and 4.2.4 have been
satisfied. The Administrative Agent may require a duly completed compliance
certificate in substantially the form of Exhibit B as a condition to making a
Credit Extension.


ARTICLE V


REPRESENTATIONS AND WARRANTIES

        The Borrower represents and warrants to each Lender and the
Administrative Agent as of each of (i) the Closing Date, (ii) the date of the
initial Credit Extension hereunder (if different from the Closing Date) and
(iii) each date as required by Section 4.2:

5.1.     Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.

5.2.     Authorization and Validity. The Borrower has the power and authority
and legal right to execute and deliver the Loan Documents to which it is a party
and to perform its obligations thereunder. The execution and delivery by the
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper proceedings, and the
Loan Documents to which the Borrower is a party constitute legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms, except as enforceability may be limited by (i)
bankruptcy, insolvency, fraudulent conveyances, reorganization or similar laws
relating to or affecting the enforcement of creditors’ rights generally; (ii)
general equitable principles (whether considered in a proceeding in equity or at
law); and (iii) requirements of reasonableness, good faith and fair dealing.

50

--------------------------------------------------------------------------------

5.3.     No Conflict; Government Consent. Neither the execution and delivery by
the Borrower or its Subsidiaries, as applicable, of the Loan Documents to which
such Person is a party, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Subsidiaries or (ii) the Borrower’s or any
Subsidiary’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating agreement or other management agreement, as the case may be, or (iii)
the provisions of any indenture, instrument or agreement to which the Borrower
or any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with, or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of, any such
indenture, instrument or agreement. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Subsidiaries, is required to be obtained by the
Borrower or any of its Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.

5.4.     Financial Statements. The December 31, 2004 audited consolidated
financial statements of the Borrower and its Subsidiaries heretofore delivered
to the Administrative Agent and the Lenders were prepared in accordance with
generally accepted accounting principles in effect on the date such statements
were prepared and fairly present the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.

5.5.     Material Adverse Change. Since December 31, 2004, there has been no
change in the business, Property, prospects, condition (financial or otherwise)
or results of operations of the Borrower, any Guarantor, or the Borrower and its
Subsidiaries taken together, in each case which could reasonably be expected to
have a Material Adverse Effect.

5.6.     Taxes. Except as disclosed on Schedule 5.6, the Borrower and its
Subsidiaries have filed all United States federal tax returns and all other tax
returns which are required to be filed and have paid all taxes due pursuant to
said returns or pursuant to any assessment received by the Borrower or any of
its Subsidiaries, except in respect of such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with Agreement Accounting Principles and as to which no Lien exists
(except as permitted by Section 6.15.1). Except as disclosed on Schedule 5.6,
the United States income tax returns of the Borrower and its Subsidiaries have
not been audited by the Internal Revenue Service. No Liens have been filed and
no claims are being asserted with respect to such taxes. The charges, accruals
and reserves on the books of the Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.

5.7.     Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions. Other than liabilities incident to any litigation,
arbitration or proceeding which could not reasonably be expected to be in an
aggregate amount in excess of $3,000,000, the Borrower has no material
contingent obligations not provided for or disclosed in the financial statements
referred to in Section 5.4.

51

--------------------------------------------------------------------------------

5.8.     Subsidiaries. Schedule 5.8 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries. All of the issued and outstanding shares of capital stock or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable. No Inactive Subsidiary owns
any assets (other than as disclosed to the Administrative Agent on the Closing
Date), conducts any business or is the obligor under any Indebtedness or other
liabilities.

5.9.     ERISA. The Unfunded Liabilities of all Single Employer Plans do not in
the aggregate exceed $1,000,000. Neither the Borrower nor any other member of
the Controlled Group has incurred, or is reasonably expected to incur, pursuant
to Section 4201 of ERISA, any withdrawal liability to Multiemployer Plans in
excess of an amount that would have a Material Adverse Effect. Each Plan
complies in all material respects with all applicable requirements of law and
regulations. No Reportable Event has occurred with respect to any Plan. Neither
the Borrower nor any other member of the Controlled Group has withdrawn from any
Multiemployer Plan within the meaning of Title IV of ERISA or initiated steps to
do so, and no steps have been taken to reorganize or terminate, within the
meaning of Title IV of ERISA, any Multiemployer Plan.

5.10.     Accuracy of Information. No Loan Document or written statement
furnished by the Borrower or any of its Subsidiaries to the Administrative Agent
or to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents contained, on the date such Loan Document was entered into or
such statements were made, any material misstatement of fact or omitted to state
a material fact or any fact necessary to make the statements contained therein,
in light of the circumstances under which they were made, not misleading in
their presentation of the Borrower, its Subsidiaries, their businesses and their
Property. The Borrower makes no representation or warranty concerning the
forecasts, estimates, pro forma information, projections and statements as to
anticipated future performance or conditions, and the assumptions on which they
were based, except that as of the date made (i) such forecasts, estimates, pro
forma information, projections and statements were based on good faith
assumptions of the management of the Borrower and (ii) such assumptions were
believed by such management to be reasonable; it being understood and agreed
that such forecasts, estimates, pro forma information, projections and
statements, and the assumptions on which they are based, may or may not prove to
be correct. In addition, the information provided by or on behalf of the Credit
Parties with respect to the Receivables owned or to be acquired by the Credit
Parties (or the related purchase agreements) is, to the Borrower’s knowledge and
as of the date provided, true and correct in all material respects and, to the
Borrower’s knowledge, does not contain any material omissions which would cause
such information to be materially misleading with respect to such Receivables,
taken as a whole.

52

--------------------------------------------------------------------------------

5.11.     Regulation U. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate of
buying or carrying margin stock (as defined in Regulation U), and after applying
the proceeds of each Credit Extension, margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or any other
restriction hereunder.

5.12.     Material Agreements. Except as described in Schedule 5.12, neither the
Borrower nor any Subsidiary is a party to any agreement or instrument or subject
to any charter or other corporate restriction which could reasonably be expected
to have a Material Adverse Effect. Neither the Borrower nor any Subsidiary is in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any (i) agreement
or instrument to which it is a party, which default could reasonably be expected
to have a Material Adverse Effect or (ii) any agreement or instrument evidencing
or governing Indebtedness for borrowed money.

5.13.     Compliance With Laws. The Borrower and its Subsidiaries have complied
in all material respects with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property.

5.14.     Ownership of Properties. The Borrower and its Subsidiaries have good
title, free of all Liens other than those permitted by Section 6.15, to all of
the Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Administrative Agent, as owned by the
Borrower and its Subsidiaries, except for minor irregularities in title with
respect to Receivables that do not materially interfere with the business or
operations of the Borrower or its Subsidiaries as presently conducted.

5.15.     Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Loans hereunder
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code.

5.16.     Environmental Matters. Given the nature of its business, the Borrower
has concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

53

--------------------------------------------------------------------------------

5.17.     Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18.     Public Utility Holding Company Act. The Borrower is not a “holding
company” as such term is defined in the Public Utility Holding Company Act of
1935, as amended.

5.19.     Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
their Property as necessary to conduct their business in such amounts, subject
to such deductibles and self-insurance retentions and covering such properties
and risks as is consistent with sound business practice.

5.20.     No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.

5.21.     SDN List Designation. Neither the Borrower nor any of its Subsidiaries
or Encore Affiliates is a country, individual or entity named on the
Specifically Designated National and Blocked Persons (SDN) list issued by the
Office of Foreign Asset Control of the Department of the Treasury of the United
States of America.


ARTICLE VI


COVENANTS

        During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:

6.1.     Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

  6.1.1 Within 90 days after the close of each of its fiscal years, financial
statements prepared in accordance with Agreement Accounting Principles on a
consolidated basis for itself and its Subsidiaries, including balance sheets as
of the end of such period, statements of income and statements of cash flows,
accompanied by (a) an audit report, unqualified as to scope, of BDO Seidman or
another nationally recognized firm of independent public accountants or other
independent public accountants reasonably acceptable to the Required Lenders
(provided that so long as the Borrower is a reporting company, delivery of the
Form 10-K filed by the Borrower with respect to a fiscal year as promptly as
practicable but in no event later than 5 Business Days after the filing thereof
shall satisfy the requirement for the annual audit report and consolidated
financial statements for such fiscal year under this Section), (b) any
management letter prepared by said accountants and (c) a certificate of said
accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default,
or if, in the opinion of such accountants, any Default shall exist, stating the
nature and status thereof.


54

--------------------------------------------------------------------------------

  6.1.2 Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such period and consolidated
statements of income and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified as to
fairness of presentation, compliance with Agreement Accounting Principles and
consistency by its chief financial officer or treasurer (provided that so long
as the Borrower is a reporting company, delivery of the Form 10-Q filed by the
Borrower with respect to a fiscal quarter as promptly as practicable but in no
event later than 5 Business Days after the filing thereof shall satisfy the
requirement for certified quarterly consolidated financial statements for such
fiscal quarter under this Section).


  6.1.3 Together with the financial statements required under Sections 6.1.1 and
6.1.2, a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer or treasurer showing the calculations necessary to
determine compliance with the relevant provisions of this Agreement, an
officer’s certificate in substantially the form of Exhibit F stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof, and a certificate executed and
delivered by the chief executive officer or chief financial officer stating that
the Borrower and each of its principal officers are in compliance with all
requirements of Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002
and all rules and regulations related thereto (provided that so long as the
Borrower is a reporting company, delivery of the certificates required pursuant
to Section 302 and 906 of the Sarbanes-Oxley Act of 2002 as contained in the
form 10-K or Form 10-Q filed by the Borrower and delivered pursuant to Section
6.1.1 or 6.1.2 shall satisfy the requirement for such certification of
compliance with the Sarbanes-Oxley Act under this Section).


  6.1.4 Within 270 days after the close of each fiscal year of the Borrower
during which the Borrower maintained a Single Employer Plan, a copy of the
actuarial report showing the Unfunded Liabilities of each Single Employer Plan
as of the valuation date occurring in such fiscal year, certified by an actuary
enrolled under ERISA, if applicable.


  6.1.5 As soon as possible and in any event within 10 days after the Borrower
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer or treasurer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto.


  6.1.6 As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, which, in
either case, could reasonably be expected to have a Material Adverse Effect.


55

--------------------------------------------------------------------------------

  6.1.7 Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission,
including, without limitation, all certifications and other filings required by
Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations related thereto.


  6.1.8 As soon as practicable, and in any event within 90 days after the
beginning of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Borrower for such fiscal year.


  6.1.9 As soon as possible, and in any event within 3 Business Days (in the
case of the Borrower) and 15 days (in the case of any Guarantor) after the
occurrence thereof, a reasonably detailed notification to the Administrative
Agent and its counsel of any change in the jurisdiction of organization of the
Borrower or any Guarantor.


  6.1.10 As soon as practicable, and in any event within thirty (30) days after
the close of each calendar month, the Borrower shall provide the Administrative
Agent and the Lenders with a Borrowing Base Certificate (containing a
certification by an Authorized Officer that the Receivables Portfolios included
in the Borrowing Base referenced in such Borrowing Base Certificate are
performing, in the aggregate, at a sufficient level to support the amount of
such Borrowing Base), together with such supporting documents (including without
limitation (i) to the extent requested by the Administrative Agent, copies of
all bills of sale and purchase agreements evidencing the acquisition of
Receivables Portfolios included in the Borrowing Base and (ii) a copy of the
most recent static pool report with respect to such Receivables Portfolios as
the Administrative Agent reasonably deems desirable, all certified as being true
and correct in all material respects by an Authorized Officer of the Borrower).
The Borrower may update the Borrowing Base Certificate more frequently than
monthly and the most recently delivered Borrowing Base Certificate shall be the
applicable Borrowing Base Certificate for purposes of determining the Borrowing
Base at any time.


  6.1.11 Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.


        If any information which is required to be furnished to the Lenders
under this Section 6.1 is required by law or regulation to be filed by the
Borrower with a government body on an earlier date, then the information
required hereunder shall be furnished to the Lenders by no later than 5 Business
Days after such earlier date.

56

--------------------------------------------------------------------------------

6.2.     Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Revolving Loans for working capital and general
corporate purposes, which may include, without limitation, financing the
Jefferson Capital Acquisition, purchases of Receivables Portfolios, Permitted
Acquisitions and repayment of Indebtedness under the Existing Financing
Arrangements. The Borrower shall use the proceeds of Credit Extensions in
compliance with all applicable legal and regulatory requirements and any such
use shall not result in a violation of any such requirements, including, without
limitation, Regulation U and X, the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and the regulations promulgated
thereunder.

6.3.     Notice of Default. Within three (3) Business Days after an Authorized
Officer becomes aware thereof, the Borrower will, and will cause each Subsidiary
to, give notice in writing to the Lenders of the occurrence (i) of any Default
or Unmatured Default and (ii) of any other development, financial or otherwise,
which (solely with respect to this clause (ii)) could reasonably be expected to
have a Material Adverse Effect.

6.4.     Conduct of Business. The Borrower will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, as in effect
on the Closing Date, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except (i) as
permitted by Section 6.11 and (ii) except to the extent that the failure to
maintain any of the foregoing could not reasonably be expected to have a
Material Adverse Effect.

6.5.     Taxes. The Borrower will, and will cause each Subsidiary to, timely
file complete and correct United States federal and applicable foreign, state
and local tax returns required by law and pay when due all taxes, assessments
and governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles.

6.6.     Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
their Property in such amounts, subject to such deductibles and self-insurance
retentions, and covering such risks as is consistent with sound business
practice. The Borrower shall deliver to the Administrative Agent endorsements in
form and substance acceptable to the Administrative Agent to all general
liability and other liability policies naming the Administrative Agent as an
additional insured. The Borrower shall furnish to any Lender such additional
information as such Lender may reasonably request regarding the insurance
carried by the Borrower and its Subsidiaries. In the event the Borrower or any
of its Subsidiaries at any time or times hereafter shall fail to obtain or
maintain any of the policies or insurance required herein or to pay any premium
in whole or in part relating thereto, then the Administrative Agent, without
waiving or releasing any obligations or resulting Default hereunder, may at any
time or times thereafter (but shall be under no obligation to do so) obtain and
maintain such policies of insurance and pay such premiums and take any other
action with respect thereto which the Administrative Agent deems advisable. All
sums so disbursed by the Administrative Agent shall constitute part of the
Obligations, payable as provided in this Agreement.

57

--------------------------------------------------------------------------------

6.7.     Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws, ERISA and Section 302 and Section 906 of the
Sarbanes-Oxley Act of 2002) to which it may be subject where non-compliance with
such laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards could reasonably be expected to cause a Material Adverse Effect.

6.8.     Maintenance of Properties. Subject to Section 6.12, the Borrower will,
and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep the tangible Property material to the operation of
its business in good repair, working order and condition, (ordinary wear and
tear excepted), and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times.

6.9.     Inspection; Keeping of Books and Records. The Borrower will, and will
cause each Subsidiary to, permit the Administrative Agent and the Lenders, by
their respective representatives and agents (at reasonable times and upon
reasonable advance written notice, so long as no Default or Unmatured Default
has occurred and is continuing) to inspect any of the Property, including,
without limitation, the Collateral, books and financial records of the Borrower
and each Credit Party, to examine and make copies of the books of accounts and
other financial records of the Borrower and each Credit Party, and to discuss
the affairs, finances and accounts of the Borrower and each Credit Party with,
and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
designate. The Borrower shall keep and maintain, and cause each of its
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities. If a Default has occurred and is
continuing, the Borrower, upon the Administrative Agent’s request, shall turn
over copies of any such records to the Administrative Agent or its
representatives.

6.10.     Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment (other than dividends payable in its
own capital stock) except that (i) any Subsidiary may declare and pay dividends
or make distributions to the Borrower or to a Guarantor, (ii) the Borrower may,
so long as no Default or Unmatured Default has occurred and is continuing or
would arise after giving effect thereto, declare and pay dividends in an amount
not to exceed, during any fiscal year of the Borrower, 20% of the audited
Consolidated Net Income for the then most recently completed fiscal year of the
Borrower, (iii) payments required to be made under the CFSC Transaction may be
made in accordance with the terms thereof and (iv) the Borrower or any
Subsidiary may acquire all or any portion of the minority interest in a JV
Entity, so long as such acquisition constitutes a Permitted Acquisition.

6.11.     Merger or Dissolution. The Borrower will not, nor will it permit any
Subsidiary to, merge or consolidate with or into any other Person or dissolve,
except that:

58

--------------------------------------------------------------------------------

  6.11.1 A Guarantor may merge into (x) the Borrower or (y) a Wholly-Owned
Subsidiary that is a Guarantor or becomes a Guarantor promptly upon the
completion of the applicable merger or consolidation.


  6.11.2 The Borrower or any Subsidiary may consummate any merger or
consolidation in connection with any Permitted Acquisition so long as (i) in the
case of the Borrower, the Borrower is the surviving entity and (ii) in the case
of any Subsidiary, the Borrower has otherwise complied with Sections 6.25 and
6.26 in respect of the surviving entity.


  6.11.3 The Borrower and the Subsidiaries may enter into the Permitted
Restructuring.


  6.11.4 Any of the Inactive Subsidiaries may be dissolved.


6.12.     Sale of Assets. The Borrower will not, nor will it permit any other
Credit Party to, lease, sell or otherwise dispose of its Property to any other
Person, except:

  6.12.1 Sales of Receivables in the ordinary course of business.


  6.12.2 A disposition or transfer of assets by a Credit Party to another Credit
Party or a Person that becomes a Credit Party prior to such disposition or
transfer.


  6.12.3 A disposition of obsolete Property, Property no longer used in the
business of the Borrower or the other Credit Parties or other assets in the
ordinary course of business of the Borrower or any other Credit Party, but
excluding in each case Property (other than fixtures and personal Property)
subject to a Lien under a Mortgage.


  6.12.4 Leases, sales or other dispositions of its Property that, together with
all other Property of the Borrower and the Credit Parties previously leased,
sold or disposed of (other than dispositions otherwise permitted by this Section
6.12) as permitted by this Section during any fiscal year of the Borrower do not
exceed one percent (1%) of Consolidated Tangible Assets in the aggregate.


  6.12.5 So long as the Borrower makes the prepayments and/or reinvestment of
proceeds required under Section 2.2(a) in respect thereof, sales or dispositions
of assets outside the ordinary course of business with an aggregate fair market
value not to exceed, during the term of this Agreement, $5,000,000.


  6.12.6 Any lease, transfer or other disposition of its Property that
constitutes a permitted Investment under Section 6.13.8.


6.13.     Investments and Acquisitions. The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:

59

--------------------------------------------------------------------------------

  6.13.1 (i) Cash Equivalent Investments and (ii) other Investments described in
Schedule 6.13.1.


  6.13.2 Existing Investments in Subsidiaries and other Investments in existence
on the date hereof and described in Schedule 6.13.2.


  6.13.3 Acquisitions meeting the following requirements or otherwise approved
by the Required Lenders (each such Acquisition constituting a “Permitted
Acquisition”):


  (i) as of the date of the consummation of such Permitted Acquisition, no
Default or Unmatured Default shall have occurred and be continuing or would
result from such Permitted Acquisition, and the representation and warranty
contained in Section 5.11 shall be true both before and after giving effect to
such Permitted Acquisition;


  (ii) such Permitted Acquisition is consummated pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller or entity to be acquired, and no material challenge
to such Permitted Acquisition (excluding the exercise of appraisal rights) shall
be pending or threatened by any shareholder or director of the seller or entity
to be acquired;


  (iii) the business to be acquired in such Permitted Acquisition is similar or
related to one or more of the lines of business in which the Borrower and its
Subsidiaries are engaged on the Closing Date;


  (iv) as of the date of the consummation of such Permitted Acquisition, all
material governmental and corporate approvals required in connection therewith
shall have been obtained;


  (v) the aggregate Purchase Price for all such Permitted Acquisitions during
the term of this Agreement shall not exceed $60,000,000, provided that the
Purchase Price for any single Permitted Acquisition during the term of this
Agreement shall not exceed $30,000,000;


  (vi) prior to the consummation of such Permitted Acquisition, the Borrower
shall have delivered to the Administrative Agent a pro forma consolidated
balance sheet, income statement and cash flow statement of the Borrower and its
Subsidiaries (the “Acquisition Pro Forma”), based on the Borrower’s most recent
financial statements delivered pursuant to Section 6.1.1 (using, to the extent
available, historical financial statements for such entity provided by the
seller(s)) which shall be complete and shall fairly present, in all material
respects, the financial condition and results of operations and cash flows of
the Borrower and its Subsidiaries in accordance with Agreement Accounting
Principles, but taking into account such Permitted Acquisition and the funding
of all Credit Extensions in connection therewith, and such Acquisition Pro Forma
shall reflect that, on a pro forma basis, the Borrower would have been in
compliance with the financial covenants set forth in Sections 6.21 and 6.22 for
the period of four fiscal quarters reflected in the compliance certificate most
recently delivered to the Administrative Agent pursuant to Section 6.1.3 prior
to the consummation of such Permitted Acquisition (giving effect to such
Permitted Acquisition and all Credit Extensions funded in connection therewith
as if made on the first day of such period); provided, however, that no such
compliance with Section 6.21 is required to be demonstrated in such Acquisition
Pro Forma for an Acquisition which is either (x) solely a purchase of assets or
(y) an acquisition of an entity or a going business for which no financial
statements are available; and


60

--------------------------------------------------------------------------------

  (vii) prior to each such Permitted Acquisition, the Borrower shall deliver to
the Administrative Agent a documentation, information and certification package
in form reasonably acceptable to the Administrative Agent and demonstrating
conformity with the applicable Acquisition Pro Forma and sufficient to describe
the assets and Persons being acquired, including, without limitation:


  (A) a near-final version (with no further material amendments to be made
thereto) of the acquisition agreement for such Permitted Acquisition together
with drafts of the material schedules thereto;


  (B) a near-final version (with no further material amendments to be made
thereto) of all documents, instruments and agreements with respect to any
Indebtedness to be incurred or assumed in connection with such Permitted
Acquisition; and


  (C) such other documents or information as shall be reasonably requested by
the Administrative Agent in connection with such Permitted Acquisition.


  6.13.4 The Permitted Restructuring.


  6.13.5 Creation of, or investment in, a Subsidiary and in respect of which the
Borrower has otherwise complied with Sections 6.25 and 6.26.


  6.13.6 Investments constituting Indebtedness permitted by Section 6.14.5.


  6.13.7 Investments by a Credit Party in another Credit Party.


  6.13.8 Creation of, or investment in, one or more JV Entities so long as the
aggregate amount invested in such JV Entities does not exceed $5,000,000.


  6.13.9 The Jefferson Capital Acquisition.


6.14.     Indebtedness. The Borrower will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:

  6.14.1 The Secured Obligations.


61

--------------------------------------------------------------------------------

  6.14.2 Indebtedness existing on the date hereof and described in Schedule
6.14.


  6.14.3 To the extent approved by the Administrative Agent, Indebtedness
arising under Rate Management Transactions.


  6.14.4 Secured or unsecured purchase money Indebtedness (including Capitalized
Leases) incurred by the Borrower or any of its Subsidiaries after the Closing
Date to finance the acquisition of assets used in its business, if (1) the total
of all such Indebtedness for the Borrower and its Subsidiaries taken together
incurred on or after the Closing Date, when aggregated with the Indebtedness
permitted under Section 6.14.9, shall not exceed an aggregate principal amount
of $5,000,000 at any one time outstanding, (2) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed, (3) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing, and (4)
any Lien securing such Indebtedness is permitted under Section 6.15 (such
Indebtedness being referred to herein as “Permitted Purchase Money
Indebtedness”).


  6.14.5 Indebtedness arising from intercompany loans and advances (i) made by
any Subsidiary to any Credit Party, (ii) made by the Borrower to any Credit
Party; provided that the Borrower agrees that all such Indebtedness shall be
expressly subordinated to the Secured Obligations pursuant to subordination
provisions reasonably acceptable to the Administrative Agent or (iii) made by
the Borrower or any Subsidiary to any other Subsidiary solely for the purpose of
facilitating, in the ordinary course of business consistent with past practice,
the payment of fees and expenses in connection with collection actions or
proceedings.


  6.14.6 Guaranty obligations of the Borrower of any Indebtedness of any
Subsidiary permitted under Section 6.14.2.


  6.14.7 Guaranty obligations of any Subsidiary of the Borrower that is a
Guarantor with respect to any Indebtedness of the Borrower or any other
Subsidiary permitted under this Section 6.14.


  6.14.8 Indebtedness incurred pursuant to a Permitted Receivables Transaction.


  6.14.9 Additional unsecured Indebtedness of the Borrower or any Subsidiary, to
the extent not otherwise permitted under this Section 6.14; provided, however,
that the aggregate principal amount of such additional Indebtedness, when
aggregated with the Indebtedness permitted under Section 6.14.4 shall not exceed
$5,000,000 at any time outstanding.


  6.14.10 Bonds or other Indebtedness required by collections licensing laws in
the ordinary course of the Credit Parties’ business.


62

--------------------------------------------------------------------------------

  6.14.11 Indebtedness, liabilities and contingent obligations incurred or
assumed in connection with a Permitted Acquisition.


6.15.     Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

  6.15.1 Liens, if any, securing Secured Obligations.


  6.15.2 Liens for taxes, assessments or governmental charges or levies on its
Property if the same (i) shall not at the time be delinquent or thereafter can
be paid without penalty, (ii) are disclosed on Schedule 5.6 or (iii) are being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with Agreement Accounting Principles shall have been set
aside on its books.


  6.15.3 Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 45
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.


  6.15.4 Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.


  6.15.5 Liens securing the Permitted Receivables Transactions existing on the
Closing Date and other Liens as described in Schedule 6.15.


  6.15.6 Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.


  6.15.7 Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.


  6.15.8 Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances as to real property of the Borrower and its
Subsidiaries which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not materially interfere
with the conduct of the business of the Borrower or such Subsidiary conducted at
the property subject thereto.


  6.15.9 Purchase money Liens securing Permitted Purchase Money Indebtedness (as
defined in Section 6.14); provided, that such Liens shall not apply to any
property of the Borrower or its Subsidiaries other than that purchased with the
proceeds of such Permitted Purchase Money Indebtedness.


63

--------------------------------------------------------------------------------

  6.15.10 Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary becomes a Subsidiary and not created in contemplation of
such event.


  6.15.11 Liens on any asset securing Indebtedness incurred or assumed for the
purpose of financing or refinancing all or any part of the cost of acquiring or
constructing such asset; provided that such Lien attaches to such asset
concurrently with or, except in the case of Liens created under a Permitted
Receivables Transaction, within eighteen (18) months after the acquisition or
completion or construction thereof.


  6.15.12 Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary is merged or consolidated with or into the Borrower or any
Subsidiary and not created in contemplation of such event.


  6.15.13 Liens existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary and not created in contemplation thereof; provided
that such Liens do not encumber any other property or assets.


  6.15.14 Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted under Sections 6.15.11 through
6.15.13; provided that (a) such Indebtedness is not secured by any additional
assets, and (b) the amount of such Indebtedness secured by any such Lien is not
increased.


        In addition, no Credit Party shall become a party to any agreement,
note, indenture or other instrument, or take any other action, which would
prohibit the creation of a Lien on any of its Properties or other assets in
favor of the Administrative Agent for the benefit of the Holders of Secured
Obligations; provided, further, that any agreement, note, indenture or other
instrument in connection with purchase money Indebtedness (including Capitalized
Leases) for which the related Liens are permitted hereunder may prohibit the
creation of a Lien in favor of the Administrative Agent for the benefit of the
Holders of Secured Obligations, with respect to the assets or Property obtained
with the proceeds of such Indebtedness.

6.16.     Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate (other than the Borrower and the Credit Parties) except (i) in the
ordinary course of business and pursuant to the reasonable requirements of the
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary than the Borrower or such
Subsidiary would obtain in a comparable arm’s-length transaction and (ii) the
Permitted Restructuring.

6.17.     Financial Contracts. The Borrower will not, nor will it permit any
Subsidiary to, enter into or remain liable upon any Rate Management Transactions
except for those entered into in the ordinary course of business for bona fide
hedging purposes and not for speculative purposes.

64

--------------------------------------------------------------------------------

6.18.     Subsidiary Covenants. The Borrower will not, and will not permit any
Credit Party to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Credit Party (i) to
pay dividends or make any other distribution on its stock, (ii) to pay any
Indebtedness or other obligation owed to the Borrower or any other Subsidiary,
(iii) to make loans or advances or other Investments in the Borrower or any
other Subsidiary, or (iv) to sell, transfer or otherwise convey any of its
property to the Borrower or any other Subsidiary, other than customary
restrictions on transfers, business changes or similar matters relating to earn
out obligations in connection with Acquisitions.

6.19.     Contingent Obligations. The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) the Reimbursement
Obligations, (iii) any guaranty of the Secured Obligations, (iv) any liability
of the Borrower or its Subsidiaries under the Loan Documents, (v) Contingent
Obligations in respect of customary indemnification and purchase price
adjustment obligations incurred in connection with Asset Sales or other sales of
assets, (vi) customary corporate indemnification obligations under charter
documents, indemnification agreements with officers and directors and
underwriting agreements, (vii) any liability of the relevant Subsidiary which is
not a Credit Party but which is a special purpose entity under the Permitted
Receivables Transactions and (viii) any liability under any Indebtedness
permitted by Section 6.14 (other than liability of a Credit Party under the
Permitted Receivables Transactions).

6.20.     Subordinated Indebtedness, Indebtedness under Permitted Receivables
Transactions and Amendments to Subordinated Note Documents and Permitted
Receivables Transactions Documents . The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness, the Indebtedness from time to time outstanding under
the Subordinated Indebtedness Documents or under any of the Permitted
Receivables Transactions Documents except, in the case of the Permitted
Receivables Transactions, in accordance with the existing terms thereof.
Furthermore, the Borrower will not, and will not permit any Subsidiary to, amend
the Subordinated Indebtedness Documents, the Permitted Receivables Transactions
Documents or any document, agreement or instrument evidencing any Indebtedness
incurred pursuant to the Subordinated Indebtedness Documents or any of the
Permitted Receivables Transactions Documents (or any replacements,
substitutions, extensions or renewals thereof) or pursuant to which such
Indebtedness is issued where such amendment, modification or supplement provides
for the following or which has any of the following effects:

    (i)        increases the overall principal amount of any such Indebtedness
or increases the amount of any single scheduled installment of principal or
interest;


    (ii)        shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;


65

--------------------------------------------------------------------------------

    (iii)        shortens the final maturity date of such Indebtedness or
otherwise accelerates the amortization schedule with respect to such
Indebtedness;


    (iv)        increases the rate of interest accruing on such Indebtedness;


    (v)        provides for the payment of additional fees or increases existing
fees or changes any profit sharing arrangements to the detriment of the Borrower
or any Credit Party;


    (vi)        amends or modifies any financial or negative covenant (or
covenant which prohibits or restricts the Borrower or any of its Subsidiaries
from taking certain actions) in a manner which is more onerous or more
restrictive in any material respect to the Borrower or such Subsidiary or which
is otherwise materially adverse to the Borrower, its Subsidiaries and/or the
Lenders or, in the case of any such covenant, which places material additional
restrictions on the Borrower or such Subsidiary or which requires the Borrower
or such Subsidiary to comply with more restrictive financial ratios or which
requires the Borrower to better its financial performance, in each case from
that set forth in the existing applicable covenants in the Subordinated
Indebtedness Documents, the Permitted Receivables Transactions Documents or the
applicable covenants in this Agreement; or


    (vii)        amends, modifies or adds any affirmative covenant in a manner
which (a) when taken as a whole, is materially adverse to the Borrower, its
Subsidiaries and/or the Lenders or (b) is more onerous than the existing
applicable covenant in the Subordinated Indebtedness Documents, the Permitted
Receivables Transactions Documents or the applicable covenant in this Agreement.


6.21.     Leverage Ratios.

  6.21.1 Cash Flow Leverage Ratio. The Borrower will not permit the ratio (the
“Cash Flow Leverage Ratio”), determined as of the end of each of its fiscal
quarters, of (i) Consolidated Total Liabilities of the Borrower to (ii)
Consolidated EBITDA for the then most-recently ended four fiscal quarters to be
greater than (a) 3.0 to 1.0 for each fiscal four-quarter period ending on or
before December 31, 2005 and (b) 2.5 to 1.0 at all times thereafter.


  The Cash Flow Leverage Ratio shall be calculated based upon (a) for
Consolidated Total Liabilities as of the last day of each such fiscal quarter
and (b) for Consolidated EBITDA, the actual amount as of the last day of each
fiscal quarter for the most recently ended four consecutive fiscal quarters.


  6.21.2 Balance Sheet Leverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters for the then
most-recently ended four fiscal quarters of (i) Consolidated Total Liabilities
to (ii) Consolidated Tangible Net Worth as of the end of such period, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, to be
greater than (a) 2.25 to 1.0 for each fiscal four-quarter period ending on or
before December 31, 2005 and (b) 2.00 to 1.0 at all times thereafter.


66

--------------------------------------------------------------------------------

6.22.     Interest Coverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters for the then
most-recently completed four fiscal quarters, of (i) Consolidated EBIT of the
Borrower to (ii) Consolidated Interest Expense, in each case as of the end of
such period, to be less than 2.0 to 1.0.

6.23.     Capital Expenditures. The Borrower will not, nor will it permit any
Subsidiary to, expend, or be committed to expend, in excess of an aggregate of
$5,000,000 for Capital Expenditures of the Borrower and its Subsidiaries during
any fiscal year of the Borrower.

6.24.     Rentals. The Borrower shall not permit, nor shall it permit any
Subsidiary to, create, pay or incur Consolidated Rentals in excess of $3,500,000
for any fiscal year during the term of this Agreement on a consolidated basis
for the Borrower and its Subsidiaries.

6.25.     Guarantors. The Borrower shall cause each of its Subsidiaries (other
than the Excluded Subsidiaries) to guarantee pursuant to the Guaranty Agreement
or supplement thereto (or, in the case of a Foreign Subsidiary, any other
guarantee agreement requested by the Administrative Agent) the Secured
Obligations. In furtherance of the above, the Borrower shall promptly (and in
any event within 45 days thereof) (i) provide written notice to the
Administrative Agent and the Lenders upon any Person becoming a Subsidiary,
setting forth information in reasonable detail describing all of the assets of
such Person, (ii) cause such Person to execute a supplement to the Guaranty
Agreement and such other Collateral Documents as are necessary for the Borrower
and its Subsidiaries to comply with Section 6.26, (iii) cause the Applicable
Pledge Percentage of the issued and outstanding equity interests of such Person
and each other Pledge Subsidiary to be delivered to the Administrative Agent
(together with undated stock powers signed in blank, if applicable) and pledged
to the Administrative Agent pursuant to an appropriate pledge agreement(s) in
substantially the form of the Pledge and Security Agreement (or joinder or other
supplement thereto) and otherwise in form reasonably acceptable to the
Administrative Agent and (iv) deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, certified resolutions and other authority
documents of such Person and, to the extent requested by the Administrative
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above), all in form, content and scope reasonably
satisfactory to the Administrative Agent. Notwithstanding the foregoing, no
Foreign Subsidiary shall be required to execute and deliver the Guaranty
Agreement (or supplement thereto) or such other guarantee agreement if such
execution and delivery would cause a Deemed Dividend Problem or a Financial
Assistance Problem with respect to such Foreign Subsidiary and, in lieu thereof,
the Borrower and the relevant Subsidiaries shall provide the pledge agreements
required under this Section 6.25 or Section 6.26.

6.26.     Collateral. The Borrower will cause, and will cause each other Credit
Party to cause, all of its owned Property to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent for the benefit
of the Holders of Secured Obligations to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Liens permitted by Section 6.15 hereof (it being understood and
agreed that (a) no control agreements will be required hereunder in respect of
bank accounts and (b) Mortgages and Mortgage Instruments will only be required
hereunder in respect of Mortgaged Properties). Without limiting the generality
of the foregoing, the Borrower will (i) cause the Applicable Pledge Percentage
of the issued and outstanding equity interests of each Pledge Subsidiary
directly owned by the Borrower or any other Credit Party to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
to secure the Secured Obligations in accordance with the terms and conditions of
the Collateral Documents or such other security documents as the Administrative
Agent shall reasonably request and (ii) will, and will cause each Guarantor to,
deliver Mortgages and Mortgage Instruments with respect to real property owned
by the Borrower or such Guarantor to the extent, and within such time period as
is, reasonably required by the Administrative Agent. Notwithstanding the
foregoing, no pledge agreement in respect of the equity interests of a Foreign
Subsidiary shall be required hereunder to the extent such pledge thereunder is
prohibited by applicable law or its counsel reasonably determines that such
pledge would not provide material credit support for the benefit of the Holders
of Secured Obligations pursuant to legally valid, binding and enforceable pledge
agreements.

67

--------------------------------------------------------------------------------

6.27.     Sale and Leaseback Transactions. The Borrower shall not, nor shall it
permit any Subsidiary to, enter into any Sale and Leaseback Transaction.

6.28.     Acquisitions of Receivables Portfolios. The Borrower will not, nor
will it permit any Credit Party to, acquire any single Receivables Portfolio
with a purchase price in excess of the lesser of (i) 50% of Consolidated
Tangible Net Worth as of the Borrower’s most recently ended fiscal quarter and
based on the financial statements of the Borrower for such fiscal quarter and
(ii) $100,000,000.

6.29.     Government Regulation. The Borrower shall not, and shall not permit
any other Subsidiary to (a) be or become subject at any time to any law,
regulation, or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits any Lender
from making any Credit Extension to the Borrower or from otherwise conducting
business with the Borrower, or (b) fail to provide documentary and other
evidence of any Subsidiary’s identity as may be requested by any Lender at any
time to enable such Lender to verify such Subsidiary’s identity or to comply
with any applicable law or regulation, including, without limitation, Section
326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

6.30.     Inactive Subsidiaries. The Borrower shall not permit any Inactive
Subsidiary to (i) acquire any assets, (ii) conduct any business and (iii) incur
any Indebtedness or other liabilities. Furthermore, the Borrower shall not, and
shall not permit any other Subsidiary to, sell, dispose or otherwise transfer
any assets or Property to any Inactive Subsidiary.

6.31.     Liquidity. The Borrower shall not permit Liquidity to be less than
$5,000,000.

6.32.     Collection Accounts. The Borrower shall cause, and shall cause the
Credit Parties to cause, sixty percent (60%) of all cash collections and other
proceeds of Receivables (including late charges, fees and interest arising
thereon, and all recoveries with respect thereto that have been written off as
uncollectible) acquired by any Credit Party with the proceeds of a Credit
Extension to be deposited from the Initial Collection Account (as defined in
Schedule 6.32) directly into the Intermediate Collection Account (as defined in
Schedule 6.32).

68

--------------------------------------------------------------------------------


ARTICLE VII


DEFAULTS

        The occurrence of any one or more of the following events shall
constitute a Default:

        7.1     Any representation or warranty made or deemed made by or on
behalf of the Borrower or any of its Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be false in any material respect on
the date as of which made or deemed made.

        7.2     Nonpayment of (i) principal of any Loan when due, (ii) any
Reimbursement Obligation within two Business Days after the same becomes due, or
(iii) interest upon any Loan or any Commitment Fee, LC Fee or other Obligations
under any of the Loan Documents within five (5) Business Days after such
interest, fee or other Obligation becomes due.

        7.3     The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20,
6.21, 6.22, 6.23, 6.24, 6.25, 6.26, 6.27, 6.28, 6.29, 6.30 and 6.31.

        7.4     The breach by the Borrower (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of (i) this Agreement or (ii) any other Loan Document
(beyond the applicable grace period with respect thereto, if any), in each case
which is not remedied within thirty (30) days after the earlier to occur of (x)
written notice from the Administrative Agent or any Lender to the Borrower or
(y) an Authorized Officer otherwise becomes aware of any such breach.

        7.5     Failure of the Borrower or any of its Subsidiaries to pay when
due any Material Indebtedness (subject to any applicable grace period with
respect thereto, if any, set forth in the Material Indebtedness Agreement
evidencing such Material Indebtedness) which failure has not been (i) timely
cured or (ii) waived in writing by the requisite holders of such Material
Indebtedness; or the default by the Borrower or any of its Subsidiaries in the
performance (beyond the applicable grace period with respect thereto, if any) of
any term, provision or condition contained in any Material Indebtedness
Agreement or any other event shall occur or condition exist thereunder and such
default has not been (x) timely cured or (y) waived in writing by the requisite
holders of the Material Indebtedness in respect thereof and the effect of such
default, event or condition is to cause, or to permit the holder(s) of such
Material Indebtedness or the lender(s) under any Material Indebtedness Agreement
to cause, such Material Indebtedness to become due prior to its stated maturity
or any commitment to lend under any Material Indebtedness Agreement to be
terminated prior to its stated expiration date; or any Material Indebtedness of
the Borrower or any of its Subsidiaries shall be declared to be due and payable
or required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or the Borrower or any of its
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due.

69

--------------------------------------------------------------------------------

        7.6     The Borrower or any of its Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7.

        7.7     Without the application, approval or consent of the Borrower or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Subsidiaries and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 60 consecutive days.

        7.8     Any court, government or governmental agency shall condemn,
seize or otherwise appropriate, or take custody or control of, all or any
portion of the Property of the Borrower and its Subsidiaries which, when taken
together with all other Property of the Borrower and its Subsidiaries so
condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.

        7.9     The Borrower or any of its Subsidiaries shall fail within 30
days to pay, bond or otherwise discharge one or more (i) judgments or orders for
the payment of money in excess of $1,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, or (ii) nonmonetary judgments
or orders which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, which judgment(s), in any such case, is/are
not stayed on appeal or otherwise being appropriately contested in good faith or
otherwise not covered by a creditworthy insurer or indemnitor.

        7.10     The Unfunded Liabilities of all Single Employer Plans shall
exceed $1,000,000 in the aggregate, or any Reportable Event shall occur in
connection with any Plan.

        7.11     Nonpayment by the Borrower or any Subsidiary of any Rate
Management Obligation, when due or the breach by the Borrower or any Subsidiary
of any term, provision or condition contained in any Rate Management Transaction
or any transaction of the type described in the definition of “Rate Management
Transactions,” whether or not any Lender or Affiliate of a Lender is a party
thereto.

      7.12     Any Change of Control shall occur.

70

--------------------------------------------------------------------------------

        7.13     The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred,
pursuant to Section 4201 of ERISA, withdrawal liability to such Multiemployer
Plan in an amount which, when aggregated with all other amounts required to be
paid to Multiemployer Plans by the Borrower or any other member of the
Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $1,000,000 or requires payments exceeding $1,000,000 per
annum.

        7.14     The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and the other
members of the Controlled Group (taken as a whole) to all Multiemployer Plans
which are then in reorganization or being terminated have been or will be
increased, in the aggregate, over the amounts contributed to such Multiemployer
Plans for the respective plan years of such Multiemployer Plans immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $1,000,000.

        7.15     The Borrower or any of its Subsidiaries shall violate any
Environmental Law, which has resulted in liability to the Borrower or any of its
Subsidiaries in an amount equal to $1,000,000 or more, which liability is not
paid, bonded or otherwise discharged within 45 days or which is not stayed on
appeal and being appropriately contested in good faith.

        7.16     This Agreement (including amendments and supplements hereto),
the Guaranty Agreement (including amendments and supplements thereto) or any
Collateral Document (including amendments and supplements thereto) shall fail to
remain in full force or effect or any action shall be taken to assert the
invalidity or unenforceability of, or which results in the invalidity or
unenforceability of, any such Loan Document, or any Collateral Document shall,
other than as permitted thereby, fail to create or maintain for any reason a
valid and perfected security interest in any collateral purported to be covered
thereby.


ARTICLE VIII


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

        8.1.     Acceleration.

  (i) If any Default described in Section 7.6 or 7.7 occurs with respect to the
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs shall automatically
terminate and the Secured Obligations shall immediately become due and payable
without any election or action on the part of the Administrative Agent, the LC
Issuer or any Lender, and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of (x)
the amount of LC Obligations at such time less (y) the amount or deposit in the
Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (the “Collateral Shortfall Amount”). If any other Default occurs,
the Required Lenders (or the Administrative Agent with the consent of the
Required Lenders) may (a) terminate or suspend the obligations of the Lenders to
make Loans hereunder and the obligation and power of the LC Issuer to issue
Facility LCs, or declare the Secured Obligations to be due and payable, or both,
whereupon the Secured Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives and (b) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will
forthwith upon such demand and without any further notice or act pay to the
Administrative Agent the Collateral Shortfall Amount which funds shall be
deposited in the Facility LC Collateral Account.


71

--------------------------------------------------------------------------------

  (ii) If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrower to pay, and the
Borrower will, forthwith upon such demand and without any further notice or act,
pay to the Administrative Agent the Collateral Shortfall Amount, which funds
shall be deposited in the Facility LC Collateral Account.


  (iii) The Administrative Agent may at any time or from time to time after
funds are deposited in the Facility LC Collateral Account, apply such funds to
the payment of the Secured Obligations and any other amounts as shall from time
to time have become due and payable by the Borrower to the Lenders or the LC
Issuer under the Loan Documents.


  (iv) At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Secured Obligations have been indefeasibly paid in full and the Aggregate
Revolving Loan Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned by the Administrative Agent to
the Borrower or paid to whomever may be legally entitled thereto at such time.


  (v) If, after acceleration of the maturity of the Obligations or termination
of the obligations of the Lenders to make Loans and the obligation and power of
the LC Issuer to issue Facility LCs hereunder as a result of any Default (other
than any Default as described in Section 7.6 or 7.7 with respect to the
Borrower) and before any judgment or decree for the payment of the Obligations
due shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Administrative Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.


8.2.     Amendments. Subject to the provisions of this Section 8.2, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and (subject to the fee letter described in Section 10.13) the Borrower
may enter into agreements supplemental hereto for the purpose of adding or
modifying any provisions to the Loan Documents or changing in any manner the
rights of the Lenders or the Borrower hereunder or thereunder or waiving any
Default hereunder or thereunder; provided, however, that no such supplemental
agreement shall, without the consent of all of the Lenders adversely affected
thereby:

72

--------------------------------------------------------------------------------

  8.2.1 Extend the Revolving Loan Termination Date, extend the final maturity of
any Revolving Loan or extend the expiry date of any Facility LC to a date after
the Revolving Loan Termination Date, or postpone any regularly scheduled payment
of principal of any Loan or forgive all or any portion of the principal amount
thereof, or any Reimbursement Obligation related thereto, or reduce the rate or
extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto (other than (x) a waiver of the application of the
default rate of interest pursuant to Section 2.11 hereof and (y) any reduction
of the amount of or any extension of the payment date for the mandatory payments
required under Section 2.2, in each case which shall only require the approval
of the Required Lenders).


  8.2.2 Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definition of “Revolving
Loan Pro Rata Share”.


  8.2.3 Increase the amount of the Revolving Loan Commitment of any Lender
hereunder, or permit the Borrower to assign its rights or obligations under this
Agreement.


  8.2.4 Amend this Section 8.2.


  8.2.5 Other than in connection with a transaction permitted under this
Agreement, release all or substantially all of the Collateral.


  8.2.6 Other than in connection with a transaction permitted under this
Agreement, release any Guarantor from its obligations thereunder.


No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. The Administrative Agent may waive payment of the fee required under
Section 12.3.3 without obtaining the consent of any other party to this
Agreement. No amendment of any provision of this Agreement relating to the Swing
Line Lender or any Swing Line Loan shall be effective without the written
consent of the Swing Line Lender. No amendment of any provision of this
Agreement relating to the LC Issuer shall be effective without the written
consent of the LC Issuer.

8.3.     Preservation of Rights. No delay or omission of the Lenders, the LC
Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Credit Extension notwithstanding
the existence of a Default or Unmatured Default or the inability of the Borrower
to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by, or by the Administrative Agent with the consent of, the
requisite number of Lenders required pursuant to Section 8.2, and then only to
the extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuer and the Lenders until all of the
Secured Obligations have been paid in full.

73

--------------------------------------------------------------------------------


ARTICLE IX


GENERAL PROVISIONS

9.1.     Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2.     Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3.     Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4.     Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the fee letter
described in Section 10.13 which shall survive and remain in full force and
effect during the term of this Agreement.

9.5.     Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

9.6.     Expenses; Indemnification. (i) The Borrower shall reimburse the
Administrative Agent and the Arranger for any reasonable costs, internal charges
and out-of-pocket expenses (including reasonable attorneys’ and paralegals’ fees
and time charges of attorneys for the Administrative

74

--------------------------------------------------------------------------------

Agent, which attorneys may be employees of the Administrative Agent and expenses
of and fees for other advisors and professionals engaged by the Administrative
Agent or the Arranger) paid or incurred by the Administrative Agent or the
Arranger in connection with the investigation, preparation, negotiation,
documentation, execution, delivery, syndication, distribution (including,
without limitation, via the internet), review, amendment, modification and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent, the Arranger, the LC Issuer and the Lenders for any
reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ and paralegals’ fees and time charges and expenses of
attorneys and paralegals for the Administrative Agent, the Arranger, the LC
Issuer and the Lenders, which attorneys and paralegals may be employees of the
Administrative Agent, the Arranger, the LC Issuer or the Lenders) paid or
incurred by the Administrative Agent, the Arranger, the LC Issuer or any Lender
in connection with the collection and enforcement of the Loan Documents.
Expenses being reimbursed by the Borrower under this Section include, without
limitation, the cost and expense of obtaining an appraisal of each parcel of
real property or interest in real property described in any relevant Collateral
Document, which appraisal shall be in conformity with the applicable
requirements of any law or any governmental rule, regulation, policy, guideline
or directive (whether or not having the force of law), or any interpretation
thereof, and any rules promulgated to implement such provisions and costs and
expenses incurred in connection with the Reports described in the following
sentence. The Borrower acknowledges that from time to time JPMorgan may prepare
and may distribute to the Lenders (but shall have no obligation or duty to
prepare or to distribute to the Lenders) certain audit reports (the “Reports”)
pertaining to the Borrower’s assets for internal use by JPMorgan from
information furnished to it by or on behalf of the Borrower, after JPMorgan has
exercised its rights of inspection pursuant to this Agreement.

        (ii)            The Borrower hereby further agrees to indemnify the
Administrative Agent, the Arranger, the LC Issuer, each Lender, their respective
affiliates, and each of their directors, officers and employees against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor whether or not the Administrative Agent, the Arranger, the LC Issuer,
any Lender or any affiliate is a party thereto, and all reasonable attorneys’
and paralegals’ fees, time charges and expenses of attorneys and paralegals of
the party seeking indemnification, which attorneys and paralegals may or may not
be employees of such party seeking indemnification) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification. The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.

9.7.     Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders, to the extent that the Administrative Agent deems appropriate.

9.8.     Accounting. If any changes in generally accepted accounting principles
are hereafter required or permitted and are adopted by the Borrower or any of
its Subsidiaries with the agreement of its independent certified public
accountants and such changes result in a change in the method of calculation of
any of the financial covenants, tests, restrictions or standards herein or in
the related definitions or terms used therein (“Accounting Changes”), the
parties hereto agree, at the Borrower’s request, to enter into negotiations, in
good faith, in order to amend such provisions in a credit neutral manner so as
to reflect equitably such changes with the desired result that the criteria for
evaluating the Borrower’s and its Subsidiaries’ financial condition shall be the
same after such changes as if such changes had not been made; provided, however,
until such provisions are amended in a manner reasonably satisfactory to the
Administrative Agent and the Required Lenders, no Accounting Change shall be
given effect in such calculations. In the event such amendment is entered into,
all references in this Agreement to Agreement Accounting Principles shall mean
generally accepted accounting principles as of the date of such amendment.
Notwithstanding the foregoing, all financial statements to be delivered by the
Borrower pursuant to Section 6.1 shall be prepared in accordance with generally
accepted accounting principles in effect at such time.

75

--------------------------------------------------------------------------------

9.9.     Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

9.10.     Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the LC Issuer and the Administrative Agent on the
other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.

9.11.     Confidentiality. The Administrative Agent and each Lender agrees to
hold any Confidential Information (as hereinafter defined) which it may receive
from the Borrower in connection with this Agreement in confidence, except for
disclosure (i) to its Affiliates and to the Administrative Agent and any other
Lender and their respective Affiliates in connection with the transactions
contemplated by this Agreement (provided that such parties are informed of the
confidential nature of the Confidential Information and are instructed to keep
such Confidential Information confidential), (ii) to legal counsel, accountants,
and other professional advisors to such Lender or to a Transferee in connection
with the transactions contemplated by this Agreement (provided that such parties
are informed of the confidential nature of the Confidential Information and are
instructed to keep such Confidential Information confidential), (iii) to
regulatory officials upon request or as required by law, (iv) subject to the
proviso below, to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) to its direct or indirect contractual
counterparties in swap agreements related to the Credit Extensions or to legal
counsel, accountants and other professional advisors to such counterparties when
provided for such purposes, (vii) permitted by Section 12.4, (viii) to rating
agencies if requested or required by such agencies in connection with a rating

76

--------------------------------------------------------------------------------

relating to the Credit Extensions hereunder and (ix) in connection with
enforcement of the rights and remedies of the Administrative Agent or any Lender
under the Loan Documents to the extent such disclosure is necessary or
appropriate to pursue such enforcement in a commercially reasonable manner;
provided that, in the case of subsection (iv) to the extent permitted by
applicable law, the Administrative Agent or relevant Lender to whom the
disclosure request or requirement is made, agrees to use its commercially
reasonable efforts to promptly notify the Borrower of such request or
requirement so that the Borrower may (a) seek an appropriate protective order or
other appropriate order at the Borrower’s sole cost and expense and/or (b) waive
compliance with this proviso – it being understood and agreed that if the
Borrower does not have the right to obtain such an order or if the Borrower does
not commence procedures to obtain such a protective order within 5 Business Days
of receipt of such notice, the Administrative Agent and Lenders’ compliance with
this proviso shall be deemed to have been waived with respect to such
disclosure. Without limiting Section 9.4, the Borrower agrees that the terms of
this Section 9.11 shall set forth the entire agreement between the Borrower and
each Lender (including the Administrative Agent) with respect to any
Confidential Information previously or hereafter received by such Lender in
connection with this Agreement, and this Section 9.11 shall supersede any and
all prior confidentiality agreements entered into by such Lender with respect to
such Confidential Information. As used in this Section 9.11, “Confidential
Information” means any information or material regarding the business
operations, procedures, methods and plans of the Borrower and its Subsidiaries,
any financial data, proposed transaction or financing structures, information
relating to the Receivables or the Receivables Portfolios, and all reports
(other than copies of reports filed with the Securities and Exchange Commission)
and other information provided pursuant to Section 6.1, together with all notes,
analyses, compilations, studies and other documents to the extent they contain
or otherwise reflect such information; provided that “Confidential Information”
shall not include any such information which (i) is generally available to the
public at the time it is provided by, or on behalf of, the Borrower or any
Subsidiary, (ii) was known to the intended recipient prior to such information
being disclosed to the Administrative Agent or any Lender and (iii) is
independently developed by or for the Administrative Agent or any Lender.

9.12.     Lenders Not Utilizing Plan Assets. Each Lender represents and warrants
that none of the consideration used by such Lender to make its Credit Extensions
constitutes for any purpose of ERISA or Section 4975 of the Code assets of any
“plan” as defined in Section 3(3) of ERISA or Section 4975 of the Code and the
rights and interests of such Lender in and under the Loan Documents shall not
constitute such “plan assets” under ERISA.

77

--------------------------------------------------------------------------------

9.13.     Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

9.14.     Disclosure. The Borrower and each Lender, including the LC Issuer,
hereby acknowledge and agree that each Lender and/or its Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with the Borrower and its Affiliates.

9.15.     Performance of Obligations. The Borrower agrees that the
Administrative Agent may, but shall have no obligation to (i) at any time, pay
or discharge taxes, liens, security interests or other encumbrances levied or
placed on or threatened against any Collateral and (ii) after the occurrence and
during the continuance of a Default make any other payment or perform any act
required of the Borrower under any Loan Document or take any other action which
the Administrative Agent in its discretion deems necessary or desirable to
protect or preserve the Collateral, including, without limitation, any action to
(x) effect any repairs or obtain any insurance called for by the terms of any of
the Loan Documents and to pay all or any part of the premiums therefor and the
costs thereof and (y) pay any rents payable by the Borrower which are more than
30 days past due, or as to which the landlord has given notice of termination,
under any lease. The Administrative Agent shall use its best efforts to give the
Borrower notice of any action taken under this Section 9.15 prior to the taking
of such action or promptly thereafter provided the failure to give such notice
shall not affect the Borrower’s obligations in respect thereof. The Borrower
agrees to pay the Administrative Agent, upon demand, the principal amount of all
funds advanced by the Administrative Agent under this Section 9.15, together
with interest thereon at the rate from time to time applicable to Floating Rate
Loans from the date of such advance until the outstanding principal balance
thereof is paid in full. If the Borrower fails to make payment in respect of any
such advance under this Section 9.15 within one (1) Business Day after the date
the Borrower receives written demand therefor from the Administrative Agent, the
Administrative Agent shall promptly notify each Lender and each Lender agrees
that it shall thereupon make available to the Administrative Agent, in Dollars
in immediately available funds, the amount equal to such Lender’s Revolving Loan
Pro Rata Share of such advance. If such funds are not made available to the
Administrative Agent by such Lender within one (1) Business Day after the
Administrative Agent’s demand therefor, the Administrative Agent will be
entitled to recover any such amount from such Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of such demand and ending on the date such amount is
received. The failure of any Lender to make available to the Administrative
Agent its Revolving Loan Pro Rata Share of any such unreimbursed advance under
this Section 9.15 shall neither relieve any other Lender of its obligation
hereunder to make available to the Administrative Agent such other Lender’s
Revolving Loan Pro Rata Share of such advance on the date such payment is to be
made nor increase the obligation of any other Lender to make such payment to the
Administrative Agent. All outstanding principal of, and interest on, advances
made under this Section 9.15 shall constitute Obligations secured by the
Collateral until paid in full by the Borrower.

9.16.     USA Patriot Act Notification. The following notification is provided
to the Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:

78

--------------------------------------------------------------------------------

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. Accordingly, when the
Borrower opens an account, the Administrative Agent and the Lenders will ask for
the Borrower’s name, tax identification number, business address, and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower. The Administrative Agent and the Lenders may also ask to see the
Borrower’s legal organizational documents or other identifying documents.


ARTICLE X


THE ADMINISTRATIVE AGENT

10.1.     Appointment; Nature of Relationship. JPMorgan is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article X. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any of the
Holders of Secured Obligations by reason of this Agreement or any other Loan
Document and that the Administrative Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Administrative Agent (i) does not hereby assume
any fiduciary duties to any of the Holders of Secured Obligations, (ii) is a
“representative” of the Holders of Secured Obligations within the meaning of the
term “secured party” as defined in the New York Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders, for itself and on behalf of its Affiliates as
Holders of Secured Obligations, hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Holder of Secured Obligations
hereby waives. Except as expressly set forth herein, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any other Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.

10.2.     Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties or fiduciary duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Administrative Agent.

79

--------------------------------------------------------------------------------

10.3.     General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, or any
Lender or Holder of Secured Obligations for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is determined
in a final, non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person.

10.4.     No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Unmatured
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any Collateral; or (g) the financial condition of the
Borrower or any guarantor of any of the Obligations or of any of the Borrower’s
or any such guarantor’s respective Subsidiaries. The Administrative Agent shall
have no duty to disclose to the Lenders information that is not required to be
furnished by the Borrower to the Administrative Agent at such time, but is
voluntarily furnished by the Borrower to the Administrative Agent (either in its
capacity as Administrative Agent or in its individual capacity).

10.5.     Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders (or all of the Lenders in the event that and to the
extent that this Agreement expressly requires such), and such instructions and
any action taken or failure to act pursuant thereto shall be binding on all of
the Lenders. The Lenders hereby acknowledge that the Administrative Agent shall
be under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders (or all of the
Lenders in the event that and to the extent that this Agreement expressly
requires such). The Administrative Agent shall be fully justified in failing or
refusing to take any action hereunder and under any other Loan Document unless
it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

10.6.     Employment of Agents and Counsel. The Administrative Agent may execute
any of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.

80

--------------------------------------------------------------------------------

10.7.     Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.

10.8.     Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to the Lenders’ Revolving Loan Pro Rata Shares (i) for any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(vii) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Secured Obligations and
termination of this Agreement.

10.9.     Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

10.10.     Rights as a Lender. In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Revolving Loan Commitment
and its Credit Extensions as any Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall, at
any time when the Administrative Agent is a Lender, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person. The
Administrative Agent, in its individual capacity, is not obligated to remain a
Lender.

81

--------------------------------------------------------------------------------

10.11.     Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender and based on the financial statements prepared by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arranger or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.

10.12.     Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrower,
such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five (45) days after the retiring Administrative Agent gives
notice of its intention to resign. Upon any such resignation, the Required
Lenders shall have the right to appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Administrative Agent’s giving notice of its intention to resign,
then the resigning Administrative Agent may appoint, on behalf of the Borrower
and the Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. If the Administrative Agent has
resigned and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment. Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent. Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents. After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this Article X shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Administrative
Agent by merger, or the Administrative Agent assigns its duties and obligations
to an Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as
used in this Agreement shall mean the prime rate, base rate or other analogous
rate of the new Administrative Agent.

82

--------------------------------------------------------------------------------

10.13.     Administrative Agent and Arranger Fees. The Borrower agrees to pay to
the Administrative Agent and the Arranger, for their respective accounts, the
fees agreed to by the Borrower, the Administrative Agent and the Arranger
pursuant to that certain letter agreement dated May 27, 2005, or as otherwise
agreed from time to time.

10.14.     Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.

10.15.     Co-Agents, Documentation Agent, Syndication Agent, etc. None of the
Lenders, if any, identified in this Agreement as a “co-agent”, “documentation
agent” or “syndication agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 10.11.

10.16.     Collateral Documents. (a) Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Holder of Secured Obligations (other than the Administrative Agent) shall have
the right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Holders of Secured Obligations upon the terms of the Collateral Documents.

    (b)        In the event that any Collateral is hereafter pledged by any
Person as collateral security for the Secured Obligations, the Administrative
Agent is hereby authorized to execute and deliver on behalf of the Holders of
Secured Obligations any Loan Documents necessary or appropriate to grant and
perfect a Lien on such Collateral in favor of the Administrative Agent on behalf
of the Holders of Secured Obligations.

    (c)        The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Revolving
Loan Commitments and payment and satisfaction of all of the Obligations (other
than contingent indemnity obligations and Rate Management Obligations) at any
time arising under or in respect of this Agreement or the Loan Documents or the
transactions contemplated hereby or thereby; (ii) as permitted by, but only in
accordance with, the terms of the applicable Loan Document; or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder. Upon request
by the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 10.16.

83

--------------------------------------------------------------------------------

    (d)        Upon any sale or transfer of assets constituting Collateral which
is permitted pursuant to the terms of any Loan Document, or consented to in
writing by the Required Lenders or all of the Lenders, as applicable, and upon
at least five Business Days’ prior written request by the Borrower to the
Administrative Agent, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Holders of Secured Obligations herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Secured Obligations or
any Liens upon (or obligations of the Borrower or any Subsidiary in respect of)
all interests retained by the Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.


ARTICLE XI


SETOFF; RATABLE PAYMENTS

11.1.     Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any other Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Secured Obligations owing to
such Lender, whether or not the Secured Obligations, or any part thereof, shall
then be due.

11.2.     Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Revolving Credit Exposure (other than
payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a participation in the Aggregate Outstanding Revolving
Credit Exposure held by the other Lenders so that after such purchase each
Lender will hold its Revolving Loan Pro Rata Share. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Revolving Loan Pro Rata
Shares. In case any such payment is disturbed by legal process, or otherwise,
appropriate further adjustments shall be made.

84

--------------------------------------------------------------------------------


ARTICLE XII


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1.     Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (i) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents without the prior
written consent of each Lender, (ii) any assignment by any Lender must be made
in compliance with Section 12.3, and (iii) any transfer by Participation must be
made in compliance with Section 12.2. Any attempted assignment or transfer by
any party not made in compliance with this Section 12.1 shall be null and void,
unless such attempted assignment or transfer is treated as a participation in
accordance with Section 12.3.2. The parties to this Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank, (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee or (z) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to direct or indirect contractual counterparties in swap
agreements relating to the Loans; provided, however, that no such pledge or
assignment creating a security interest shall release the transferor Lender from
its obligations hereunder unless and until the parties thereto have complied
with the provisions of Section 12.3. The Administrative Agent may treat the
Person which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

12.2.     Participations.

  12.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Revolving Credit Exposure of such Lender, any Note held by such
Lender, any Revolving Loan Commitment of such Lender or any other interest of
such Lender under the Loan Documents. In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Revolving Credit Exposure
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.


85

--------------------------------------------------------------------------------

  12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Revolving Loan Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2 or of any other Loan Document.


  12.2.3 Benefit of Certain Provisions. The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrower further agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower, and (ii) any Participant
not incorporated under the laws of the United States of America or any State
thereof agrees to comply with the provisions of Section 3.5 to the same extent
as if it were a Lender.


12.3.     Assignments.

  12.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”). Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall either be in an
amount equal to the entire applicable Revolving Loan Commitment and Outstanding
Revolving Credit Exposure of the assigning Lender or (unless each of the
Borrower and the Administrative Agent otherwise consents) be in an aggregate
amount not less than $3,000,000. The amount of the assignment shall be based on
the Revolving Loan Commitment and Outstanding Revolving Credit Exposure (if the
Revolving Loan Commitment has been terminated) subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the Assignment Agreement.


86

--------------------------------------------------------------------------------

  12.3.2 Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if (i) a Default has occurred and is continuing or (ii) if such
assignment is in connection with the physical settlement of any Lender’s
obligations to direct or indirect contractual counterparties in swap agreements
relating to the Loans. The consent of the Administrative Agent and the LC Issuer
shall be required prior to any assignment becoming effective. Any consent
required under this Section 12.3.2 shall not be unreasonably withheld or
delayed.


  12.3.3 Effect; Effective Date. Upon (i) delivery to the Administrative Agent
of an Assignment Agreement, together with any consents required by Sections
12.3.1 and 12.3.2, and (ii) payment of a $3,500 fee by the relevant assignor or
Purchaser to the Administrative Agent for processing such assignment (unless
such fee is waived by the Administrative Agent), such assignment shall become
effective on the effective date specified in such assignment. The Assignment
Agreement shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Revolving Loan
Commitment and Outstanding Revolving Credit Exposure under the applicable
Assignment Agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Revolving Loan
Commitment and Outstanding Revolving Credit Exposure assigned to such Purchaser
without any further consent or action by the Borrower, the Lenders or the
Administrative Agent. In the case of an assignment covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a Lender hereunder but shall continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the applicable
agreement. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 12.3 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.2. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 12.3.3, the transferor
Lender, the Administrative Agent and the Borrower shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender, if applicable, and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective Revolving Loan Commitments (or, if
the Revolving Loan Termination Date has occurred, their respective Outstanding
Revolving Credit Exposure) as adjusted pursuant to such assignment.


87

--------------------------------------------------------------------------------

  12.3.4 Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Phoenix,
Arizona a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Revolving
Loan Commitments of, and principal amounts of the Credit Extensions owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice.


12.4.     Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

12.5.     Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(iv).


ARTICLE XIII


NOTICES

13.1.     Notices; Effectiveness; Electronic Communication

  13.1.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 13.1.2 below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier,
in each case to the attention of the individual or office indicated, if any, as
follows:


88

--------------------------------------------------------------------------------

  (i) if to the Borrower, at its address or telecopier number set forth on the
signature page hereof;


  (ii) if to the Administrative Agent, at its address or telecopier number set
forth on the signature page hereof;


  (iii) if to the LC Issuer, at its address or telecopier number set forth on
the signature page hereof;


  (iv) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.


  Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.1.2 below, shall be effective as provided in said Section
13.1.2.


  13.1.2 Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment), provided that if such
notice or other communication is not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.


13.2.     Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

89

--------------------------------------------------------------------------------


ARTICLE XIV


COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

14.1.     Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Borrower, the Administrative Agent, the LC Issuer and the Lenders and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of such parties hereto, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

14.2.     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.


ARTICLE XV


CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

15.2    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF ANY PARTY HERETO TO BRING PROCEEDINGS IN THE COURTS OF ANY OTHER
JURISDICTION.

90

--------------------------------------------------------------------------------

15.3    WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC
ISSUER, EACH LENDER, AND EACH OTHER HOLDER OF SECURED OBLIGATIONS HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.





[SIGNATURE PAGES FOLLOW]






























91

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

ENCORE CAPITAL GROUP, INC.
as the Borrower

By: /s/ Carl C. Gregory, III
—————————————
Print Name: Carl C. Gregory, III
—————————————
Title: Vice Chairman & CEO
—————————————
          8875 Aero Drive, Suite 200
          San Diego, California 92123

Attention: General Counsel
—————————————
          Telephone: (858) 309-6964
          FAX: (858) 309-6995






JPMORGAN CHASE BANK, N.A.,
as a Lender, as Swing Line Lender, as LC Issuer, and as Administrative Agent

By: /s/ Steven J. Krakoski
—————————————
Print Name: Steven J. Krakoski
—————————————
Title: Senior Vice President
—————————————
          201 North Central Avenue
          21st Floor
          Phoenix, Arizona 85004

Attention:
—————————————
          Telephone: (602) 221-1360
          FAX: (602) 221-1502
          email: steven.j.krakoski@chase.com


--------------------------------------------------------------------------------


COMMITMENT SCHEDULE


REVOLVING LOAN COMMITMENTS

Lender Amount of Revolving Loan Commitment % of Aggregate Revolving Loan
Commitment


JPMorgan Chase Bank, N.A. $150,000,000 100%


TOTAL $150,000,000.00 100%


--------------------------------------------------------------------------------


PRICING SCHEDULE

APPLICABLE   LEVEL I   LEVEL II   LEVEL III   LEVEL IV   LEVEL V   LEVEL VI  
MARGIN   STATUS   STATUS   STATUS   STATUS   STATUS   STATUS   Eurodollar Rate  
2.00%   2.25%   2.50%   2.75%   3.00%   3.25%   Floating Rate   0.00%   0.00%  
0.00%   0.25%   0.50%   0.50%  



APPLICABLE FEE   LEVEL I   LEVEL II   LEVEL III   LEVEL IV   LEVEL V   LEVEL VI
  RATE   STATUS   STATUS   STATUS   STATUS   STATUS   STATUS   Commitment Fee  
0.375%   0.425%   0.500%   0.500%   0.500%   0.500%  

        For the purposes of this Schedule, the following terms have the
following meanings, subject to the final paragraph of this Schedule:

        “Financials” means the annual or quarterly financial statements of the
Borrower delivered pursuant to Section 6.1.1 or 6.1.2.

        “Level I Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Cash Flow
Leverage Ratio is less than 0.5 to 1.0.

        “Level II Status” exists at any date if, as of the last day of the
fiscal quarter of the Borrower referred to in the most recent Financials, (i)
the Borrower has not qualified for Level I Status and (ii) the Cash Flow
Leverage Ratio is less than 1.0 to 1.0.

        “Level III Status” exists at any date if, as of the last day of the
fiscal quarter of the Borrower referred to in the most recent Financials, (i)
the Borrower has not qualified for Level I Status or Level II Status and (ii)
the Cash Flow Leverage Ratio is less than 1.5 to 1.0.

        “Level IV Status” exists at any date if, as of the last day of the
fiscal quarter of the Borrower referred to in the most recent Financials Level I
Status or Level II Status or Level III Status and (ii) the Cash Flow Leverage
Ratio is less than 2.0 to 1.0.

        “Level V Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials Level I Status
or Level II Status or Level III Status or Level IV Status and (ii) the Cash Flow
Leverage Ratio is less than 2.5 to 1.0.

        “Level VI Status” exists at any date if, as of the last day of the
fiscal quarter of the Borrower referred to in the most recent Financials, the
Borrower has not qualified for Level I Status or Level II Status or Level III
Status or Level IV Status or Level V Status.

--------------------------------------------------------------------------------

        “Status” means either Level I Status, Level II Status, Level III Status,
Level IV Status, Level V Status or Level VI Status.

        The Applicable Margin and Applicable Fee Rate shall be determined in
accordance with foregoing table based on the Borrower’s Status as reflected in
the then most recent Financials. Adjustments, if any, to the Applicable Margin
or Applicable Fee Rate shall be effective five Business Days after the
Administrative Agent has received the applicable Financials. If the Borrower
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to Section 6.1, then the Applicable Margin and Applicable Fee Rate
shall be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing table until five days after such Financials are so delivered.

        Notwithstanding the foregoing, Level VI Status shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Borrower’s fiscal quarter ending on or about June 30, 2005 (unless such
Financials demonstrate that a higher Applicable Margin/Applicable Fee Rate
should have been applicable during such period, in which case the applicable
Level based on such higher Applicable Margin/Applicable Fee Rate shall be deemed
to be applicable during such period) and adjustments to the Applicable Margin
and Applicable Fee Rate shall thereafter be effected in accordance with the
preceding paragraph.